          Case 1:18-cv-01551-ESH Document 68 Filed 01/25/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                   Plaintiffs,

    vs.                                              Civil Action No. 18-1551 (ESH)

  DEPARTMENT OF THE ARMY, et al.,

                   Defendants.


                       DEFENDANTS’ MOTION TO DISMISS FOR
                      LACK OF SUBJECT MATTER JURISDICTION

       Defendants the Secretary of the Army Dr. Mark T. Esper (the “Secretary”) and the

Department of the Army (the “Department”), by and through undersigned counsel, respectfully

move under Rule 12(b)(1) of the Federal Rules of Civil Procedure to dismiss Plaintiffs’ Second

Amended Class Action Complaint (ECF No. 61) and for denial of Plaintiff’s Rule 23 renewed

motion for class certification (ECF No. 62) for lack of subject matter jurisdiction.

       A supporting memorandum of points and authorities with two references and a proposed

order accompany this motion.

Dated: January 25, 2019                       Respectfully submitted,

                                              JESSIE K. LIU, D.C. Bar # 472845
                                              United States Attorney
                                              for the District of Columbia

                                              DANIEL F. VAN HORN, D.C. Bar # 924092
                                              Chief, Civil Division
Of Counsel:
                                         BY: /s/ Roberto C. Martens, Jr.
JEREMY A. HAUGH                              ROBERTO C. MARTENS, JR.
Major, U.S. Army                             Special Assistant United States Attorney
U.S. Army Legal Services Agency              United States Attorney’s Office
Litigation Division                          Civil Division
9275 Gunston Road                            555 4th Street, N.W.
         Case 1:18-cv-01551-ESH Document 68 Filed 01/25/19 Page 2 of 2



Fort Belvoir, VA 22060                       Washington, D.C. 20530
(703) 693-1011                               (202) 252-2574
jeremey.a.haugh.mil@mail.mil                 roberto.martens@usdoj.gov

JOSEPH G. NOSSE                              Attorneys for Defendants
Major, U.S. Army
U.S. Army Legal Services Agency
Litigation Division
9275 Gunston Road
Fort Belvoir, VA 22060
(703) 693-1013
joseph.g.nosse.mil@mail.mil




                                CERTIFICATE OF SERVICE

       I certify that on this 25th day of January 2019, I served the foregoing motion to dismiss

with accompanying memorandum of points and authorities and proposed order upon counsel for

Plaintiffs by filing said document using the Court’s Electronic Case Filing System.

Dated: January 25, 2019                       /s/ Roberto C. Martens, Jr.
                                              ROBERTO C. MARTENS, JR.
                                              Special Assistant United States Attorney
                                              United States Attorney’s Office
                                              Civil Division
                                              555 Fourth Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-2574
                                              roberto.martens@usdoj.gov

                                              Attorney for Defendants




 




                                                2
 
          Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 1 of 30



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                   Plaintiffs,

    vs.                                              Civil Action No. 18-1551 (ESH)

  DEPARTMENT OF THE ARMY, et al.,

                    Defendants.


MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
  MOTION TO DISMISS AND IN OPPOSITION TO PLAINTIFFS’ MOTION FOR
CLASS CERTIFICATION BASED ON LACK OF SUBJECT MATTER JURISDICTION

       Defendants the Secretary of the Army Dr. Mark T. Esper (the “Secretary”) and the

Department of the Army (the “Department”), by and through undersigned counsel, respectfully

submit this memorandum of points and authorities in support of their motion under Rule 12(b)(1)

of the Federal Rules of Civil Procedure to dismiss Plaintiffs’ Second Amended Class Action

Complaint (“2d Am. Compl.”) (ECF No. 61) and for an order denying Plaintiff’s Rule 23

renewed motion for class certification (ECF No. 62) for lack of subject matter jurisdiction.

       The basis for this motion is that Plaintiffs’ Second Amended Class Action Complaint

fails to invoke the limited waiver of sovereign immunity provided by section 702 of the

Administrative Procedures Act (“APA”), 5 U.S.C. §§ 701-706, because it does not present the

Court with a discrete final agency action that is ripe for this Court’s review on the basis of an

administrative record created and relied upon by the Department in taking such an action.

Instead, this case is an impermissible “Broad Programmatic Attack” on the manner in which the

Secretary and the Department have executed and will execute their first statutory duty, which is

to recruit individuals for service in the U.S. Army and Army Reserve. 10 U.S.C. § 3013(b)(1).
               Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 2 of 30



              Because Congress has not waived the United States’ sovereign immunity to allow such

lawsuits against its federal departments and agencies, respectfully, the Court lacks subject matter

jurisdiction to hear Plaintiffs’ collective and varied grievances against the Secretary and the

Department. Therefore, Defendants respectfully request that the Court dismiss the Second

Amended Complaint for lack of subject matter jurisdiction. And, having made such a ruling,

Defendants respectfully request that the Court deny Plaintiffs’ renewed motion for class

certification as moot.1

                                                               PRELIMINARY STATEMENT

              In their Second Amended Complaint, Plaintiffs claim that this lawsuit seeks relief for

“soldiers who were summarily discharged from the Army in violation of military regulations and

the law.” (ECF No. 61 ¶ 1.) Of the named plaintiffs, only Plaintiffs Zeyuan Li and Yisheng Dai,

remain discharged from the Army and are not subject to the provisions of the October 26, 2018

policy memorandum (ECF No. 50-1).

              Plaintiffs are a group of eleven foreign born nationals who are lawfully present in the

United States. They were recruited by the United States Army and Army Reserve under a

program named Military Accessions Vital to National Interest (“MAVNI”) (2d Am. Compl.

¶¶ 2-3), which was a program to recruit individuals with needed language skills or training in

healthcare fields (id. ¶ 43). While they were individually waiting to ship to initial entry training,

the Department determined that it could not adequately verify their suitability for integration into

the service. (See id. ¶ 4.) The Department therefore cancelled their training orders. And, in the


                                                            
1
 On January 23, 2019, Defendants filed an opposed motion to defer submission of their
substantive opposition to the merits of Plaintiffs’ renewed motion for class certification and
appointment of class counsel, on the grounds that the issue of this Court’s jurisdiction over the
subject matter of this action must be resolved before the Court and the parties may proceed to
address any other issues. (ECF Nos. 66 (Motion) & 67 (Errata) at 2.)


                                                                         2
        Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 3 of 30



case of four of the eleven named Plaintiffs (Calixto, Djohi, Z. Li, and Dai), the Department

administratively discharged them from the Army Reserve. (ECF No. 22-1 and ECF No. 61

¶¶ 115-124). In the case of active duty recruit Plaintiff Xing Lu, the Department terminated her

Delayed Entry Program (“DEP”) enlistment contract in accordance with 10 U.S.C. § 513.

       On June 28, 2018, Plaintiff Lucas Calixto (“Calixto”) filed this action seeking federal

court review of the Department’s order discharging him from the Army Reserve under the

Administrative Procedures Act (“APA”), 5 U.S.C. §§ 701-706. (Complaint (“Compl.”) (ECF

No. 1.) at ¶¶ 1, 3, 14, 36-38.) In doing do, Plaintiff Calixto properly invoked the APA’s limited

waiver of sovereign immunity that allows persons aggrieved by a discrete and final “agency

action” to bring suit against the federal department or agency that took said action to obtain

federal court review of that action, and if the court finds that it was unlawful, to declare it as such

and to set it aside. See 5 U.S.C. §§ 702 (“Right of review”), 706 (“Scope of review”). In this

case, the discrete and final agency action that triggered the APA’s limited waiver of sovereign

immunity – and that was ripe for federal court review – was the Department’s order that

discharged Plaintiff Calixto from the Army Reserve.

       The Department responded to the action by revoking Plaintiff Calixto’s discharge order

on July 17, 2018 and it reinstated him in the Army Reserve. (See Def.’s Stat. Rpt. (ECF No. 16)

¶¶ 3-4.) On July 20, 2018, the Department also temporarily suspended processing discharges or

separations of MAVNI recruits pending reconsideration of its policies and procedures. (ECF No.

22-1, Exh. A).

       On August 3, 2018, Plaintiff Calixto filed an Amended Complaint (“Am. Compl.” (ECF

No. 19)) to obtain federal court review – and what can only be described as federal court

“correction” – of the Department’s processes and decisions related to the discharge of MAVNI




                                                  3
        Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 4 of 30



recruits Army-wide. The Amended Complaint named seven additional Plaintiffs and sought

certification of a class of discharged MAVNI recruits. (ECF No. 19 at 1 and ¶¶ 1-12, 138-153.)

       On October 26, 2018, the Department issued a new policy memorandum that addressed

some, but not all, of Plaintiffs’ grievances as stated in the Amended Complaint. (See Def.’s Stat.

Rpt. (ECF No. 50) and Policy Mem. (ECF No. 50-1)). The policy memorandum orders the

Department to resume processing discharges for MAVNI recruits with an unfavorable MSSD.

(ECF 50-1 ¶ 2.) However, it provides procedures for MAVNI recruits with an unfavorable

“military service suitability recommendation” (“MSSR”) but have not yet received an

unfavorable MSSD (an MSSR is the precursor to an MSSD) to submit matters to attempt to

explain and mitigate the adverse information underlying the MSSR. (Id. ¶ 3.)

       The policy memorandum also provides that already discharged members of the DEP (i.e.,

active duty recruits waiting to ship to initial entry training) and the DTP (i.e., reserve recruits

already drilling with their assigned reserve unit while waiting to ship to initial entry training)

who were separated before July 20, 2018 on the basis of an unfavorable MSSD resulting from a

documented counter-intelligence concern will be offered reinstatement into their respective

program for the purpose of being afforded the opportunity to mitigate the adverse security

recommendation. (Id. ¶ 5.)

       Plaintiffs allege that the October 26, 2018 policy memorandum addresses some, but not

all, of Plaintiffs’ grievances regarding the Departments’ execution of the MAVNI program.

Therefore, Plaintiffs filed their Second Amended Class Action Complaint on January 2, 2019.

(ECF No. 61.) The Second Amended Complaint added three additional named plaintiffs and

again, as the name indicates, seeks certification of a class of MAVNI recruits consisting of two

subclasses. (Id. ¶¶ 170-186.)




                                                   4
        Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 5 of 30



       The Second Amended Class Action Complaint is a sprawling 50 page, 213 paragraph

pleading that asserts a number of collective and individual grievances and alleged injustices

sufficient to identify two purported subclasses and to require six counts under which Plaintiffs

seeks a variety of declaratory, injunctive and unspecified equitable relief. (Id. ¶¶ 170-186, 187-

213.) In this pleading, Plaintiffs seek to invoke this Court’s Article III judicial power to obtain a

variety of declaratory, injunctive and equitable relief against the Secretary and the Department.

Plaintiffs seek relief under the Declaratory Judgment Act, this Court’s inherent power to issue

injunctions, the APA, and based on alleged violations of their rights under the free speech, free

petition, due process, and equal protection guarantees of the First and Fifth Amendments of the

United States Constitution. (Id. at ¶¶ 187-213.) 

       Plaintiffs have brought to this Court’s attention a list of collective and varied grievances

and have asked this Court to exercise its Article III judicial power to correct them. But

Plaintiffs’ theory of the case lacks one essential element for this Court to exercise its Article III

judicial power against the head of an Article II executive branch department: a waiver by

Congress of sovereign immunity.

       Plaintiffs rely on the APA as their basis for jurisdiction and, ostensibly, the required

waiver of sovereign immunity. However, like all statutes that waive the United States’ sovereign

immunity, the APA’s waiver is a limited one. It is limited to actions in which a plaintiff presents

a federal court with a discrete final agency action that is ripe for the court’s review on the basis

of the administrative record created and relied upon by the agency in taking said action.

       This case started out as a properly alleged albeit somewhat flawed APA case. The flaw

in the original Complaint – and that has carried over and magnified in the Amended Complaint

and the current Second Amended Class Action Complaint – is that Plaintiffs seek remedies




                                                    5
               Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 6 of 30



against and judicial intervention into the Department’s operations that are not available under the

APA.2 But, putting aside the issue of remedies, the original Complaint was admittedly a proper

invocation of APA section 702’s limited waiver of sovereign immunity for federal court review

of a discrete final agency action: the Department’s order discharging Plaintiff Calixto from the

Army Reserve.

              But then this case transformed into something very different. The present Second

Amended Class Action Complaint presents this Court with a quintessential example of what the

Supreme Court has labelled and denounced as a “Broad Programmatic Attack” – a “BPA” – on a

federal department’s operations. Congress has not waived the United States’ sovereign

immunity to allow such suits. Respectfully, the Second Amended Class Action Complaint must

be dismissed with prejudice and Plaintiff’s motion for class certification must be denied as moot.

                                                               THE PLAINTIFFS

              The plaintiffs in this case are Plaintiffs Lucas Calixto, Tounde Djohi, Wanjing Li, Zeyuan

Li, Fang Lu, Hembashima Sambe, Jingquan Qu, Emeka Udeigwe, Xing Lu, Yisheng Dai, and

Bright Izudike. (2d Am. Compl. at 1.) They bring this action against the Secretary and the

Department on behalf of themselves and a purported class of alleged similarly situated MAVNI

recruits. Their current situations are as follows:

              The statuses of Plaintiffs Calixto, Djohi, Wanjing Li, Fang Lu, Hembashima Sambe,

Jingquan Qu, and Zeyuan Li have not changed since Defendants’ status report filed on August

13, 2018. (ECF No. 22-1.) The Army revoked the discharges of Plaintiffs Calixto and Djohi and

they remain in the Army. Plaintiffs W. Li, Lu, Sambe, and Qu were never discharged from the

Army and remain in the Army. Plaintiff Z. Li has been discharged from the Army.


                                                            
2
    See further discussion infra point II.


                                                                     6
               Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 7 of 30



              Plaintiff Udeigwe has since received a favorable MSSD and has received orders to report

to basic training. See Plaintiffs’ Second Amended Complaint (ECF No. 61 ¶ 109).

              Plaintiff Xing Lu is a member of the DEP and the only named plaintiff in the DEP. (ECF

No. 61 ¶¶ 110-114). Plaintiff Lu enlisted in the DEP on January 19, 2016. (Id. ¶ 110). She was

in the DEP awaiting initial entry training for a period of over two years and, because of a

statutory requirement, had to be separated from the DEP. Nonetheless, Plaintiff Lu indicated her

desire to remain in the DEP beyond the two-year mark following her enlistment. She should

have been included in a group petition to the Army Board for the Correction of Military Records

(“ABCMR”) seeking correction of individual military records to allow DEP members who had

already been in the Army beyond the two-year mark to continue in the DEP beyond that time.

              The ABCMR granted relief to the group by correcting their military records to move the

enlistment date a year forward, allowing them to serve beyond the two-year mark. Due to an

administrative error, Plaintiff Lu was not included in the group. Plaintiff Lu sought correction of

her military records through the Army but was informed that she would need to seek relief

through the ABCMR. At the time the Plaintiffs filed their Second Amended Complaint on

January 2, 2019, Plaintiff Lu’s petition was pending at the ABCMR.3

              Plaintiff Yisheng Dai is a DTP member who remains discharged from the USAR.

Plaintiff Yisheng Dai’s separation was as a result of his refusal to reschedule his


                                                            
3
  Plaintiff Lu filed her petition with the ABCMR in April 2018 seeking reinstatement and
approval for continued service in the DEP. Her petition was granted on January 15, 2019,
thereby correcting her enlistment date from January 19, 2016 to January 19, 2017. The Army
has assured the Court that it does not intend to separate individuals who have reached the 730-
day mark and it does not intend to separate Plaintiff Lu for that reason. As a result, Plaintiff Lu
is eligible to continue to serve in the DEP. On January 22, 2019, the Army issued a favorable
MSSD for Plaintiff Lu.



                                                               7
        Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 8 of 30



counterintelligence interview. (See ECF No. 61 ¶ 119 (“PFC Dai speculates, but does not know,

that the Army may have discharged him after refusing to reschedule his CI interview.”)).

Plaintiff Dai did not receive a MSSD.

       Plaintiff Bright Izudike is a DTP member who remains in the USAR. Plaintiff Izudike

received an order from USAREC dated September 15, 2017 which cancelled his reservation for

initial entry training. (ECF No. 61 ¶ 126.) He did not receive a MSSD.

       Plaintiffs claim that this lawsuit seeks relief for “soldiers who were summarily discharged

from the Army in violation of military regulations and the law,” (ECF No. 61 ¶ 1), yet only

Plaintiffs Zeyuan Li and Yisheng Dai remain discharged from the Army and are not subject to

the provisions of the October 26, 2018 policy memorandum (ECF No. 50-1).

                                     LEGAL STANDARDS

A. Sovereign Immunity

       “It is axiomatic that the United States may not be sued without its consent and that the

existence of consent is a prerequisite for jurisdiction.” United States v. Mitchell, 463 U.S. 206,

212 (1983). “Consent alone gives jurisdiction to adjudge against a sovereign. Absent that

consent, the attempted exercise of judicial power is void.” United States v. U.S. Fid. & Guar.

Co., 309 U.S. 506, 514 (1940).

       “Absent a waiver, sovereign immunity shields the Federal Government and its agencies

from suit.” FDIC v. Meyer, 510 U.S. 471, 475 (1994). “A waiver of the Federal Government’s

sovereign immunity must be unequivocally expressed in statutory text…and will not be

implied.” Lane v. Pena, 518 U.S. 187, 192 (1996) (internal citation omitted). Thus, “limitations

and conditions upon which the Government consents to be sued must be strictly observed and

exceptions thereto are not to be implied.” Lehman v. Nakshain, 453 U.S. 156, 161 (1981).




                                                 8
        Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 9 of 30



       Due to the “limited nature of waivers of sovereign immunity…[a]ny such waiver must be

strictly construed in favor of the United States.” Ardestani v. INS, 502 U.S. 129, 137 (1991); see

also Lane v. Pena, 518 U.S. 187 at 192 (“[A] waiver of the Government’s sovereign immunity

will be strictly construed, in terms of its scope, in favor of the sovereign.”). Therefore, when a

federal court is “confronted with a purported waiver of the Federal Government’s sovereign

immunity, the Court will ‘construe ambiguities in favor of immunity.’” United States v.

Williams, 514 U.S. 527, 531 (1995).

       “Sovereign immunity is jurisdictional in nature. Indeed, the ‘terms of [the United

States’] consent to be sued in any court define that court’s jurisdiction to entertain the suit.”

FDIC, 510 U.S. at 475. “Whether the United States has consented to be sued ‘is the sort of

jurisdictional question which may be raised at any time, either by the parties or by the court sua

sponte.’” Brown v. Sec’y of the Army, 78 F.3d 645, 648 (D.C. Cir. 1996) (citing U.S. Fid. &

Guar. Co., 309 U.S. at 514.)

       Finally, “[s]overeign immunity may not be waived by federal agencies.” Settles v. U.S.

Parole Comm’n, 429 F.3d 1098, 1105 (D.C. Cir. 2005). The federal government’s sovereign

immunity “is not waived by appearance in any forum because ‘officers of the United States

possess no power through their actions to waive an immunity of the United States or to confer

jurisdiction on a court in the absence of some express provision of Congress.’” Dep’t of the

Army v. FLRA, 56 F.3d 273, 275 (D.C. Cir. 1995) (quoting United States v. N.Y. Rayon Imp. Co.,

329 U.S. 654, 660 (1947) (internal citation omitted).

B. Standards of Review for this Rule 12(b)(1) Motion to Dismiss For Lack of Subject
   Matter Jurisdiction.

       This motion is predicated on the argument that Plaintiffs are not before this Court to

challenge a “discrete” final agency action that is ripe for this Court’s review based on the



                                                  9
       Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 10 of 30



Department’s administrative record for that action, which is the type of challenge authorized by

Congress under the limited waiver of sovereign immunity granted in the APA. See discussion

infra Point I; see also 5 U.S.C § 706 (“In making the foregoing determinations, the court shall

review the whole record or those parts of it cited by a party…”); see generally John Doe, Inc. v.

DEA, 484 F.3d 561, 570 (D.C. Cir. 2007) (“In conducting our judicial review, we focus on the

administrative record that formed the basis for the agency’s decision, unless ‘there was such a

failure to explain administrative action as to frustrate effective judicial review.’” (quoting Tripoli

Rocketry Ass’n v. Bureau of ATF&E, 437 F.3d 75, 83 (D.C. Cir. 2006)). Instead, as the face of

the Second Amended Class Action Complaint shows, Plaintiff are before this Court to assert an

impermissible “broad programmatic attack” (“BPA”) against the Secretary and the Department

based on their grievances with the Department’s MAVNI vetting and administrative separation

procedures.

       A Rule 12(b)(1) motion to dismiss for lack of jurisdiction may be presented as a facial or

factual challenge. This is a facial challenge to the Second Amended Class Action Complaint.

“A facial challenge attacks the factual allegations of the complaint that are contained on the face

of the complaint, while a factual challenge is addressed to the underlying facts contained in the

complaint.” Al-Owhali v. Ashcroft, 279 F. Supp. 2d 13, 20 (D.D.C. 2003) (internal quotations

and citations omitted). When defendants make a facial challenge, the district court must accept

the well-pleaded allegations contained in the complaint as true and consider the factual

allegations in the light most favorable to the non-moving party. Erby v. United States, 424

F. Supp. 2d 180, 182 (D.D.C. 2006). With respect to a factual challenge, the district court may

consider materials outside of the pleadings to determine whether it has subject matter jurisdiction

over the claims. Jerome Stevens Pharmacy, Inc. v. FDA, 402 F.3d 1249, 1253 (D.C. Cir. 2005).




                                                 10
       Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 11 of 30



The plaintiff bears the responsibility of establishing the factual predicates of jurisdiction by a

preponderance of evidence. Erby, 424 F. Supp. 2d at 182.

       Federal courts are courts of limited jurisdiction and the law presumes that “a cause lies

outside this limited jurisdiction” and “the burden of establishing the contrary rests upon the party

asserting jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).

“If sovereign immunity has not been waived, a claim is subject to dismissal under Rule 12(b)(1)

for lack of subject matter jurisdiction” because courts “may not find a waiver unless Congress’s

intent is ‘unequivocally expressed’ in the relevant statute.” Johnson v. Veterans Affairs Med.

Ctr., 133 F. Supp. 3d 10, 14 (D.D.C. 2015) (internal citations omitted).

                                           ARGUMENT

       In order to invoke this Court’s Article III judicial power against the Secretary and the

Department, Plaintiffs have the burden of establishing as a matter of law that they have presented

to this court a “discrete” final agency action that is ripe for review on the basis of the

Department’s administrative record. Their entire case depends on it. For this case to go forward,

Plaintiffs must show that they have properly invoked the limited waiver of sovereign immunity

provided in the APA that allows an Article III federal court to review and set aside an action

taken by an Article II executive branch officer or his department. The only way to invoke the

limited waiver is to present this court with a discrete final agency action and Plaintiffs have not

done that.

       The facts alleged and legal theories asserted in the Second Amended Class Action

Complaint implicate no other statute that waives sovereign immunity. There is no allegation of

discrimination by a civilian employee such as to implicate the Civil Rights Act; no allegation of

personal injury sounding in tort such as to implicate the Federal Tort Claims Act; no claim for




                                                  11
       Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 12 of 30



damages arising from breach of contract such as to implicate the Tucker Act; no demand for the

production of agency records such as to implicate the Privacy Act or the Freedom of Information

Act; and certainly no demand to release a wrongfully imprisoned person such as to implicate the

Habeas Corpus Act. This case can only exist if it is a properly asserted APA case and for the

reasons presented below it is not. As there can be no showing that the Second Amended Class

Action Complaint seeks review of a discrete and final agency action, it must be dismissed with

prejudice and Plaintiffs’ renewed motion for class certification denied as moot.

I. COUNT III AND THEREFORE THE ENTIRE COMPLAINT MUST BE DISMISSED
   BECAUSE IT IS NOT AN APA CLAIM. IT IS A “BPA” CLAIM: AN
   IMPERMISSIBLE BROAD PROGRAMMATIC ATTACK ON THE MANNER IN
   WHICH THE SECRETARY AND THE DEPARTMENT EXECUTE THEIR
   STATUTORY DUTY TO “RECRUIT THE FORCE.”

       In the Second Amended Class Action Complaint, Plaintiffs allege that “[t]his action

arises under the laws of the United States and the U.S. Constitution. This Court has jurisdiction

over this action under 28 U.S.C. § 1331 (federal question) and the Administrative Procedures

Act (“APA”), 5 U.S.C. § 701 et seq.” (2d Am. Compl. ¶ 27.) The federal question statute does

not provide a waiver of sovereign immunity to sue a federal department or agency, Swan v.

Clinton, 100 F.3d 973, 981 (D.C. Cir. 1996), and even if it did, it would not provide a waiver to

assert a wide variety of claims on behalf of a wide variety of plaintiffs based on a wide variety of

alleged violations of federal law and the Constitution. Waivers of sovereign immunity are, after

all, limited in nature. Ardestani, 502 U.S. at 137.

       The legal sufficiency of the entire Second Amended Class Action Complaint, therefore,

rests on whether Count III is a true APA claim, i.e., whether Plaintiffs have properly invoked the

limited waiver of sovereign immunity provided by the APA for federal court review of an

agency action. See Dep’t of the Army v. Blue Fox, 525 U.S. 255, 260 (1999) (APA section 702




                                                 12
       Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 13 of 30



“waives the Government’s immunity from actions seeking relief ‘other than money damages’”

however, the waiver “is strictly construed, in terms of scope, in favor of the sovereign.”). Thus,

for this case to proceed, Plaintiffs must show that their case satisfies the APA’s threshold

requirement that they have presented to this Court a “discrete” final agency action, Norton v.

S. Utah Wilderness Alliance, 542 U.S. 55, 62 (2004), that is ripe for this Court’s review on the

basis on the Department’s administrative record, John Doe, Inc., 484 F.3d at 570.

       Looking at the plain face of the Second Amended Class Action Complaint, it is obvious

that they have not done that. A review of the plain language of the APA and the Supreme

Court’s precedent on the meaning of “agency action” explains and confirms that when Plaintiff

Calixto and his fellow MAVNI recruits filed their Amended Class Action Complaint (ECF No.

19), and as now relevant here, the Second Amended Class Action Complaint (ECF No. 61), they

presented something to this Court that is very different from a true APA claim. They presented

this Court an impermissible “BPA” claim – a broad programmatic attack on the manner in which

the Secretary and the Department are executing their statutory duty to recruit the force. 10

U.S.C. § 3013(b)(1); see also Norton, 542 U.S. at 64. Because Congress has not waived the

United States’ sovereign immunity for such cases to be asserted against a federal department or

agency, the Second Amended Class Action Complaint must be dismissed for lack of subject

matter jurisdiction.

       To understand the meaning and significance of the term “agency action” with respect to a

plaintiff’s ability to invoke the APA’s limited waiver of sovereign immunity and the narrow

scope with which the Supreme Court has interpreted it, a review of the two leading Supreme

Court cases on this topic is necessary.  




                                                13
       Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 14 of 30



   A. Lujan-Norton: The Supreme Court’s Precedent and Guidance on the Limited
      Waiver of Sovereign Immunity Provided by the APA for Review of Specific
      “Discrete” Final Agency Actions; Not “Broad Programmatic Attacks.”

   1. Lujan v. National Wildlife Federation: “Specific” Final Agency Actions.

       The Supreme Court’s jurisprudence on the APA’s limited waiver of sovereign immunity

begins with Lujan v. National Wildlife Federation, 497 U.S. 871 (1990). In Lujan, the National

Wildlife Federation (the “Federation”), a public interest organization comprised of individuals

with varying interests in the use and preservation of public lands, id. at 880, filed an action

against the Secretary and Department of the Interior and the head of its subordinate agency, the

Director of the Bureau of Land Management (“BLM”), id. 875. The Federation sought APA

review of what it informally referred to as BLM’s “land withdrawal review program,” which

referred to various actions allegedly taken and not taken by BLM to comply with the Federal

Land Policy and Management Act of 1976 (“FLPMA”). Id. at 875. The Federation alleged that

BLM violated various provisions of the FLPMA and the National Environmental Policy Act of

1968 (“NEPA”) in the course of reclassifying, withdrawing and returning federal lands to the

public domain. Id. 879.

       The Federation acknowledged that neither FLPMA nor NEPA provide a private right of

action for alleged violations of its provisions. Id. at 882. The Federation therefore asserted a

claim under the APA, and asserted that BLM’s various alleged failures to comply with the

FLPMA and NEPA violated section 706 because “all of the above actions were ‘arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law,’ and should therefore

be set aside pursuant to [section] 706.” Id. And, to state its case, the Federation appended to its

complaint a schedule of specific-land status determinations that it sought to challenge. See id.




                                                 14
       Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 15 of 30



       BLM moved for summary judgment, and to oppose the motion, the Federation submitted

(among other matters) affidavits by two of its members that described how BLM’s land

management decisions negatively impacted their use and enjoyment of certain federal lands. Id.

at 880. The district court granted BLM’s motion for summary judgment, concluding that the

Federation had no standing to seek judicial review of BLM’s actions under the APA. Id. at 881.

       The D.C. Circuit reversed, finding the Federation’s affidavits sufficient to defeat BLM’s

motion for summary judgment and it concluded that “standing to challenge individual

classification and withdrawal decisions conferred standing to challenge all such decisions under

the land withdrawal review program.” Id. at 881-82. The Supreme Court granted certiorari and

reversed. Id. at 882, 900.

       Although the district court and circuit court framed the issue as one of standing, the

Supreme Court analyzed the issue in terms of whether the broadly defined “land withdrawal

review program” was, in the first instance, a reviewable “final agency action” under the APA.

See id. at 890. The Court began by explaining that, under section 702 of the APA (“right of

review”), there are “two separate requirements.” Id. at 882. “First, the person claiming a right to

sue must identify some ‘agency action’ that affects him in a specified fashion; it is judicial

review ‘thereof’ to which he is entitled.” Id. (emphasis added). The Court explained that “[t]he

meaning of ‘agency action’ for purposes of § 702 is set forth in 5 U.S.C. § 551(13),” id., which

defines “agency action” as “the whole or part of an agency rule, order, license, sanction, relief, or

the equivalent or denial thereof, or failure to act;” 5 U.S.C. § 551(13).

       The Court continued by explaining that “the ‘agency action’ in question must be ‘final

agency action.’” Lujan, 497 U.S. at 882 (citing section 704 which defines “actions reviewable”

as “[a]gency action made reviewable by statute and final agency action for which there is no




                                                 15
       Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 16 of 30



other adequate remedy in a court are subject to judicial review.”) The Court then explained that

the second requirement under section 702 is that “the party seeking review under § 702 must

show that he has ‘suffered legal wrong’ because of the challenged agency action, or is ‘adversely

affected or aggrieved’ by that action ‘within the meaning of a relevant statute.” Id. at 883.

       Applying this plain reading of sections 702 and 704 of the APA, the Court held that the

challenged “‘land withdrawal review program’…is not an “agency action” within the meaning of

§ 702, much less a ‘final agency action’ within the meaning of § 704.” Id. at 890. The Court

reasoned that the broadly defined “‘land withdrawal review program’…does not refer to a single

BLM order or regulation, or even to a completed universe of particular BLM orders and

regulations.” Id. Instead, “the ‘land withdrawal review program’ extends to, currently at least,

‘1250 or so individual classification terminations and withdrawal revocations.’” Id. (citing

National Wildlife Fed’n v. Burford, 699 F. Supp. 327, 332 (D.D.C. 1988) (district court

decision)).

       The Court then provided guidance that is particularly relevant to the present case:

       Respondent [the Federation] alleges that violation of the law is rampant within this
       program – failure to revise land use plans in proper fashion, failure to submit certain
       recommendations to Congress, failure to consider multiple use, inordinate focus
       upon mineral exploitation, failure to provide required public notice, failure to
       provide adequate environmental impact statements. Perhaps so. But respondent
       cannot seek wholesale improvement of this program by court decree, rather than in
       the offices of the Department or the halls of Congress, where programmatic
       improvements are normally made. Under the terms of the APA, respondent must
       direct its attack against some particular ‘agency action’ that causes it harm.

Id. at 891 (emphasis added).

       Regarding the Federation’s grievances with BLM’s general application of its own

regulations in making land use decisions, the Court stated:




                                                 16
         Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 17 of 30



         Some statutes permit broad regulations to serve as the ‘agency action,’ and thus to
         be the object of judicial review directly, even before the concrete effects normally
         required for APA review are felt. Absent such a provision, however, a regulation
         is not ordinarily considered the type of agency action ‘ripe’ for judicial review
         under the APA until the scope of the controversy has been reduced to more
         manageable proportions, and its factual components fleshed out, by some
         concrete action applying the regulation to the claimant’s situation in a fashion that
         harms or threatens to harm him.

Id.

         In Lujan, therefore, the Supreme Court provided its initial view and guidance on the

limits of an APA action – it must be directed to a specific final agency action; it cannot be used

to “seek wholesale improvement” of an agency’s program or general operations, or to compel the

agency to apply its own regulations outside of the context of a concrete action.

      The Supreme Court would have occasion to revisit the issue again and to further articulate

the limits of judicial review of agency actions in Norton v. S. Utah Wilderness Alliance, 542 U.S.

55 (2004).

      2. Norton v. S. Utah Wilderness Alliance: “Discrete” Agency Actions “Legally Required.”

         In Norton, BLM again found itself before the Supreme Court to fend off another attack

on the manner in which it managed federal lands under the FLPMA and NEPA. Norton, 542

U.S. at 57. Whereas in Lujan the Federation attacked BLM both for actions taken and not taken,

in Norton the Southern Utah Wilderness Alliance (“SUWA”) specifically mounted an APA

section 706(1) attack, i.e., they purported to “compel agency action unlawfully withheld or

unreasonably delayed[.]” Id.; see also 5 U.S.C. § 706(1) and compare id. § 706(2) (allows

federal courts to “hold unlawful and set aside agency action, findings, and conclusions[.]”)

         SUWA’s APA section 706(1) attack asserted three claims against BLM and sought

declaratory and injunctive relief based on three alleged “agency actions unlawfully withheld”:

(1) that BLM had violated its “nonimpairment obligation” under the FLPMA by allowing



                                                  17
       Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 18 of 30



degradation of certain wilderness study areas due to off-road vehicle (“ORV”) use; (2) that BLM

had failed to implement provisions in its own land use plans relating to ORV use; and (3) that

BLM failed to “take a hard look” at whether, under NEPA, it should undertake supplemental

analyses for areas in which ORV use had increased. Id. at 60-61.

       The district court dismissed the complaint on grounds of lack of subject matter

jurisdiction, reasoning that agency action cannot be compelled under section 706(1) “as long as

an agency is taking some action toward fulfilling mandatory, nondiscretionary duties[.]” S. Utah

Wilderness Alliance v. Norton, 301 F.3d 1217, 1222 (10th Cir. 2002) (statement of district

court’s decision). The 10th Circuit reversed, concluding that BLM’s “nonimpairment

obligation” was a mandatory, nondiscretionary duty that could be compelled under section

706(1). Norton, 542 U.S. at 61. The Supreme Court granted certiorari and reversed. Id. at 61,

72.

       The Court framed the issue as follows: “[i]n this case, we must decide whether the

authority of a federal court under the Administrative Procedures Act (APA) to ‘compel agency

action unlawfully withheld or unreasonably delayed.’ 5 U.S.C. § 706(1)…extends to review of

the United States Bureau of Land Management’s stewardship of public lands under certain

statutory provisions and its own planning documents.” Id. at 57.

       As in Lujan, the Court’s analysis in Norton was based on the plan language of the APA.

The Court again turned to the definition of “agency action” found in section 551(13), which

defines the term as “a list of five categories of decisions made or outcomes implemented by an

agency—‘agency rule, order, license, sanction, [or] relief.’” Id. at 62 (citing 5 U.S.C. §

551(13)). The Court reasoned that “[a]ll of those categories involve circumscribed, discrete

agency actions, as their definitions make clear[.]” Id. (emphasis added). The Court then




                                                18
       Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 19 of 30



provided the definitions of each of the “circumscribed, discrete” types of “agency action” that

are subject to review under the APA:

               Rule: “an agency statement of…future effect designed to implement,
                interpret, or prescribe law or policy;”

               Order: “a final disposition…in a matter other than rule making;”

               License: “a ‘permit…or other form of permission;’”

               Sanction: “a ‘prohibition…or taking [of] other compulsory or restrictive
                action;’”

               Relief: “a ‘grant of money, assistance, license, authority,’ etc., or
                ‘recognition of a claim, right, immunity,’ etc., or ‘taking of other action on
                the application or petition of, and beneficial to, a person[.]’”

Id. (quoting 5 U.S.C. § 551(4), (6), (8), (10), (11)) (point format not in original).

        And regarding the final clause of the definition of “agency action” provided in section

551(13), i.e., that the term includes “the equivalent or denial thereof, or failure to act[,]” the

Court concluded that although those terms are not defined, “an ‘equivalent…thereof’ must also

be discrete (or it would not be equivalent), and a ‘denial thereof’ must be the denial of a discrete

listed action (and perhaps denial of a discrete equivalent).” Id. (emphasis added). And the Court

further concluded that a “‘failure to act,’ is in our view properly understood as a failure to take

an agency action–that is, a failure to take one of the agency (including their equivalents) earlier

defined in § 551(13).” Id. (emphasis in original).

        And – crucial to this Court’s assessment of the propriety of certain elements of the relief

sought by Plaintiffs in the Second Amended Class Action Complaint – the Court concluded “a

second point central to the analysis of the present case is that the only agency action that can be

compelled under the APA is action legally required. This limitation appears in § 706(1)’s

authorization for courts to ‘compel agency action unlawfully withheld.’” Id. at 63.



                                                  19
       Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 20 of 30



        Based on the above reasoning, the Court held: “a claim under § 706(1) can proceed only

where a plaintiff asserts that an agency failed to take a discrete action that it is required to take.

These limitations rule out several kinds of challenges. The limitation to discrete agency action

precludes the kind of broad programmatic attack we rejected in Lujan….” Id. at 64 (citing

Lujan, 497 U.S. at 871) (third emphasis added).

        The Court further explained that “[t]he limitation to required agency action rules out

judicial direction of even discrete agency action that is not demanded by law (which includes, of

course, agency regulations that have the force of law). Thus, when an agency is compelled by

law to act within a certain time period, but the manner of its action is left to the agency’s

discretion, a court can compel the agency to act, but has no power to specify what the action

must be.” Id.

        Based on the above holdings, the Court reversed the 10th Circuit’s decision because the

three actions that SUWA sought to compel BLM to perform were either not “discrete” or not

“demanded by law,” i.e., the demanded actions lacked specificity or were committed to BLM’s

discretion with respect to the manner to be performed. Id. at 65-66. Indeed, the Court

specifically rejected SUWA’s contention that a federal court can enter an order requiring an

agency to correct “general deficiencies in compliance” but “without suggesting any particular

manner of compliance,” because such general deficiencies “lack the specificity requisite for

agency action.” Id. at 66.

        And as in Lujan, the Court in Norton provided its underlying rationale and important

guidance that is particularly relevant for the present case:




                                                  20
              Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 21 of 30



              The principal purpose of the APA limitations we have discussed…is to protect
              agencies from undue judicial interference with their lawful discretion, and to avoid
              judicial entanglement in abstract policy disagreements which courts lack both
              expertise and information to resolve. If courts were empowered to enter general
              orders compelling compliance with broad statutory mandates, they would
              necessarily be empowered, as well, to determine whether compliance was
              achieved—which would mean that it would ultimately become the task of the
              supervising court, rather than the agency, to work out compliance with the broad
              statutory mandate, injecting the judge into day-to-day agency management.

              ***

              The prospect of pervasive oversight by federal courts over the manner and pace of
              agency compliance with such congressional directives is not contemplated by the
              APA.

Id. 66-67 (emphasis added).

              Lujan-Norton and their progeny define the limits of APA lawsuits and establish that those

limits are jurisdictional. They are the “limits” of the limited waiver of sovereign immunity

provided by the APA for parties to obtain federal court review of a discrete final agency action—

not to attack the agency’s execution of its programs or operations.

       B. City of New York v. Department of Defense: A Recent Ill-Fated Attempt to Obtain
          Federal Court Oversight of the Military Departments’ Internal Operations.

              City of New York v. Department of Defense, No. 18-1699, 2019 U.S. App. LEXIS 1422

(4th Cir. Jan. 16, 2019), decided by the 4th Circuit just nine days prior to submission of this

motion, is a case that, in all essential aspects, is on all fours with this one. It provides a helpful

analogy, persuasive authority, and useful analytical framework for the resolution of this motion.4

Like the case presently before the Court, the City of New York case presented a compelling




                                                            
4
  Counsel for Defendants in this case served as the Department of the Army’s agency counsel
during the district court proceedings in the City of New York case.



                                                               21
              Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 22 of 30



underlying set of facts and a strong emotional plea for judicial intervention into the operations of

the military departments. Nine days ago, the 4th Circuit affirmed its dismissal.

              The City of New York case arose from the horrific and tragic events known as the

Sunderland Springs Church Shooting that occurred on November 5, 2017. City of New York v.

Dep’t of Defense, Civ. A. No. 17-1464, 2018 U.S. Dist. LEXIS 70527, at *2 (E.D. Va. Apr. 24,

2018). On that day, a gunman armed with an AR-15 style assault rifle entered a church in

Sunderland Springs, Texas and opened fire: killing 26 people and wounding an additional 20.5

Shortly after the shooting, media reports6 emerged that the gunman previously served in the U.S.

Air Force; that he was convicted at an Air Force court-martial for domestic assault upon his wife

and stepson; that he received a bad conduct discharge from the Air Force; that the Air Force did

not report his domestic assault conviction to the FBI for inclusion in the National Instant

Criminal Background Check System (NICS) database; and that the gunman had legally

purchased the assault rifle that he used to perpetrate the shooting. Id. at *2-3.

              The cities of New York, Philadelphia and San Francisco (collectively, “the Cities”) rely

on the accuracy of the NICS database to run effective background checks and to ensure they only

issue firearm permits to qualified applicants. See id. at *6; City of New York, 2019 U.S. App.

LEXIS 1422, at *5. Outraged by the reports that the Air Force did not report the shooter’s

domestic assault conviction to the FBI and troubled by a Department of Defense (“DOD”)

Inspector General’s report of systemic and long-standing compliance deficiencies throughout the


                                                            
5
  David Montgomery et al., Gunman Kills at Least 26 in Attack on Rural Texas Church, N.Y.
Times, Nov. 5, 2017, available at https://www.nytimes.com/2017/11/05/us/church-shooting-
texas.html (last visited Jan. 24, 2019).
6
  See, e.g., Richard A. Oppel Jr., Air Force Failed to Report Dozens of Service Members to Gun
Database, N.Y. Times, Nov. 28, 2017, available at https://www.nytimes.com/2017/11/28/us/air-
force-devin-kelley-gunman-texas.html (last visited Jan. 24, 2019). 


                                                               22
       Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 23 of 30



DOD and its subordinate military departments, see City of New York, 2019 U.S. App LEXIS

1422, at *8, the Cities banded together and embarked on an ambitious but ill-fated endeavor to

have a federal judge correct the problem.

       The Cities filed suit in the United States District Court for the Eastern District of

Virginia, see id. at *1, which is the federal judicial district in which the Pentagon is physically

located, see, e.g., Jones v. Hagel, 956 F. Supp. 2d 284, 288 n.3. The complaint named as

defendants the DOD, its subordinate military departments, the Secretary of Defense and the

secretaries of the military departments, and the commanders or directors of the various defense

criminal investigative services. City of New York, 2018 U.S. Dist. LEXIS 70527, at *1.

       To their credit, the Cities correctly identified that it is only under the APA’s limited

waiver of sovereign immunity that a plaintiff may ask a federal court to issue declaratory and

injunctive relief against a federal department or agency based on the plaintiff’s grievance with an

agency action or to compel an agency action “unlawfully withheld or unreasonably delayed.”

5 U.S.C. § 706. The Cities’ complaint therefore asserted only one count for relief under the

APA. City of New York, Civ. A. No. 17-1464, E.D. Va. Docket No. 1 (Cities Complaint (“Cities

Compl.”)) at ¶¶ 92-104 (copy provided herewith as “Ref. 1”)). Where the Cities went astray is in

failing to understand the meaning of “agency action” under the APA.

       The Cities’ theory of the case was that the DOD’s and the military departments’ alleged

systemic failure to fully comply with 34 U.S.C. § 40901(e)(1), which is the statute that requires

federal agencies to report to the Attorney General (i.e., the FBI) on a quarterly basis persons

known to the agency who are disqualified from possessing a firearm, is a “discrete agency action

that the agency is required by law to take” and which the court can compel under APA section




                                                 23
       Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 24 of 30



706(1). Ref. 1 (Cities Compl.) at ¶¶ 93-94. Based on this theory, the Cities sought the following

preliminary and permanent injunctive relief:

       Plaintiffs seek to have the Court compel the Defendants to locate, identify, and
       report all records in their control that are required to be reported to the Attorney
       General under § 40901(e)(1), to conduct a thorough review of their records and
       compliance procedures, and to submit to the Court for approval a Compliance Plan
       to ensure that all such records are timely and accurately reported to the Attorney
       General. Plaintiffs also seek to compel Defendants to submit monthly reports to
       the Court detailing Defendants’ progress in conducting this review and
       implementing the Compliance Plan.

City of New York, 2018 U.S. Dist. LEXIS 70527, at *4; see also Ref. 1 (Cities Compl.) at 26-27

(Prayer for Relief)).

        The DOD and the military departments moved to dismiss the Cities’ complaint on two

primary grounds: lack of standing and lack of subject matter jurisdiction due to the Cities’

failure to allege a discrete agency action as the basis for their APA claim. City of New York,

2018 U.S. Dist. LEXIS 70527, at *4-5. During briefing and oral argument on the motion, the

Cities’ stood firm in their position that the DOD’s and the military department’s alleged

collective, widespread, and long-standing failure to fully comply with section 40901(e)(1) is a

“discrete” agency action. Indeed, during the hearing on the motion to dismiss and the Cities’

motion for a preliminary injunction, counsel for the Cities offered – incredulously – the

following argument:

       …so I want to make one point that I think is really critical here, Your Honor. In
       the Supreme Court in Norton v. Southern Utah Wilderness said clearly, Courts
       can compel agency action when, quote, an agency failed to take a discrete agency
       action that it is required to take. That is exactly what 706(1) allows for.

       This discrete action is quite simple. They have to submit all of these names no
       less than quarterly. We’re not asking for them, and we have not alleged, that we
       care about what the Navy or the Army or the Air Force does in terms of how they
       collect. We are not trying to direct them about how they should be doing their
       job.




                                                24
       Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 25 of 30



        They have a duty. They have missed that quarterly deadline for the last 20 years.
        And their own papers show it; their own testimony shows it. So this is a discrete
        action that they can in fact be compelled to take, and it’s a ministerial act.

City of New York, Civ. A. No. 17-1464, E.D. Va. Docket No. 70 (Transcript of Motions Hearing

at 22:11 to 23:3) (emphasis added) (excerpt provided herewith as “Ref. 2”).

        The district court rejected the Cities’ argument and dismissed their complaint. City of

New York, 2018 U.S. Dist. LEXIS 70527, at *10. The court ruled: “[i]n addition to failing to

allege a sufficient injury in fact to confer standing, Plaintiffs also fail to plead subject matter

jurisdiction under the APA because they do not allege a discrete ‘agency action unlawfully

withheld’ that they seek to compel, but instead challenge Defendants’ systematic compliance

with a statutory mandate.” Id. at *9. The court’s rationale was as follows:

        Plaintiffs’ challenge to Defendants’ NIAA [NICS Improvement Amendments Act,
        codified at 34 U.S.C. § 40901(e)(1)] compliance is not a proper challenge to a
        discrete agency action. Instead, it is a ‘broad programmatic attack’ on Defendants’
        compliance with a statute. Plaintiffs allege that Defendants ‘have systematically
        failed, and continue to systematically fail to provide all [relevant] records to the
        Attorney General, and, in a significant number of instances to provide such records
        at all.’ These allegations do not identify any specific and discrete agency action
        withheld, but instead seek to have this Court supervise and oversee Defendants’
        programs and procedures for compliance with the NIAA by compelling Defendants
        to provide the Court with a compliance plan and monthly reports. However, the
        APA ‘do[es] not empower a court to supervise an agency’s compliance with a
        broad statutory mandate.’ Thus, because Plaintiffs have failed to identify a discrete
        agency action, they fail to allege jurisdiction for this claim under the APA.

Id. at *9-10 (quoting Norton, 542 U.S. at 64; Murray Energy Corp. v. Adm’r of EPA, 861 F.3d

529, 537 n.4 (4th Cir. 2017)) (internal citations omitted).

        The Cities, convinced that their interpretation of the term “discrete” was correct, appealed

to the 4th Circuit, which affirmed the district court’s decision. City of New York, 2019 U.S. App.

LEXIS 1422, at *2. The court declined to review the district court’s decision on standing,




                                                  25
       Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 26 of 30



instead finding it sufficient to affirm the decision based on the district court’s ruling on

jurisdiction under the APA. Id. at *10-11.

        The court began its analysis by stating that APA section 702 “waives the federal

government’s sovereign immunity for a limited set of suits, brought by ‘a person suffering legal

wrong because of agency action’ to obtain relief ‘other than money damages.’” Id. at *12

(quoting 5 U.S.C. § 702). The court continued that under APA section 704, “[j]udicial review

under the APA…is limited to final agency actions.” Id. Thus, “[a]s these provisions of the APA

make plain, subject matter jurisdiction is lacking if the plaintiff fails to challenge a particular

‘agency action’ that is fit for review.” Id.

        Rejecting the Cities’ expansive and counter-intuitive definition of the term “discrete,” the

4th Circuit afformed the district court’s decision, concluding that the Cities’ case was a “exactly

the sort of ‘broad programmatic attack’ undertaking for which the APA has foreclosed judicial

review.” Id. at *18. Relying on the Supreme Court’s decision in Norton, the 4th Court reasoned:

        This distinction between discrete acts, which are reviewable, and programmatic
        challenges, which are not, is vital to the APA’s conception of the separation of
        powers. Courts are well-suited to reviewing specific agency decisions, such as
        rulemakings, orders, or denials. We are woefully illsuited, however, to adjudicate
        generalized grievances asking us to improve an agency’s performance or
        operations. In such a case, courts would be forced either to enter a disfavored
        “obey the law” injunction…or to engage in day-to-day oversight of the
        executive's administrative practices. Both alternatives are foreclosed by the APA,
        and rightly so.

Id. at *13.

        Finally, the Court concluded that the NIAA’s statutory scheme, which includes measures

of accountability to Congress for compliance with section 4090(e)(1), “signal that Congress sees

this problem as one ripe for legislative oversight and in need of attention by experts in the

executive branch. At no point, however, has Congress invited the federal courts into the process.




                                                  26
       Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 27 of 30



Perhaps cognizant of the judiciary’s inability to oversee and manage a complex scheme of inter-

agency collaboration, we have appropriately been left on the sideline.” Id. at *19.

   C. Count III of the Second Amended Class Action Complaint is a BPA Claim and
      Therefore It and the Entire Complaint Must be Dismissed.

       The preceding discussion, while admittedly extensive, was needed to properly set the

stage for analysis of the Second Amended Complaint under the plain language of the APA and

the case law that explains the jurisdictional implications of the statute’s text. When Plaintiff

Lucas Calixto filed his original Complaint in June 2018, he appeared before this Court as a

person “aggrieved by” an agency action (section 702 “Right of Review”). That action was the

Department’s issuance on June 13, 2018 of a discharge order that purported to separate him from

the Army Reserve effective July 1, 2018. (ECF No. 1 (Compl.) at ¶ 14.) This was an “agency

action” because it was, in name and fact, and “order,” which is defined in section 551(13) as “the

whole or part of a final disposition…of an agency.” 5 U.S.C. § 551(13). Plaintiff Calixto

therefore properly invoked the APA’s limited waiver of sovereign immunity by presenting that

specific discrete agency action to this Court for judicial review.

       The advantage that the Cities’ complaint has over the present Second Amended Class

Action Complaint is that it was, not as a matter of fact but perhaps in a metaphysical sense,

limited to one grievance: the alleged failure of the military departments to report criminal

adjudication history to the FBI. Here, it is not possible to discern which of the various and

collective grievances and alleged injustices asserted in the Second Amended Class Action

Complaint will form the basis for Plaintiffs’ argument, now that the burden has shifted to them to

establish this Court’s jurisdiction, that Plaintiffs have presented this Court with a discrete agency

action as the basis for their APA claim. In the final analysis, as the face of the Complaint shows




                                                 27
       Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 28 of 30



and as the Court will readily conclude, this is not an APA claim. It is a BPA claim. And

therefore, it and the entire Second Amended Class Action Complaint must be dismissed.

II. COUNTS I, II, IV, V AND VI MUST BE DISMISSED BECAUSE THERE IS NO
    WAIVER OF SOVEREIGN IMMUNITY THAT ALLOWS PLAINTIFFS TO
    ASSERT THOSE CLAIMS AGAINST THE SECRETARY OR THE DEPARTMENT

       In the absence of a properly alleged APA claim, the remainder of the Second Amended

Complaint falls apart. A review of the pleadings in this case shows that Plaintiffs are under the

mistaken impression that assertion of an APA claim “opens the door” to seeking relief against

federal departments and agencies under any other legal theory that Plaintiffs can conjure, limited

only by their imaginations and skill at drafting counts in a complaint. But the APA provides not

only the waiver of sovereign immunity, i.e., the “Right of Review” under section 702, but also

the relief available under sections 702, 705, and 706. The maximum relief available under the

APA is that which is stated right in the plain language of the statute: “compel agency action

unlawfully withheld” or “hold unlawful and set aside agency action.” 5 U.S.C. § 706.

       The Declaratory Judgment Act does not provide a waiver of sovereign immunity. See,

e.g., P&V Enters. V. U.S. Army Corps of Engineers, 466 F. Supp. 2d 134, 141 (2006) (“The

plaintiffs bring this action under the general federal question statute and the Declaratory

Judgment Act, neither of which operate as an independent waiver of sovereign immunity.”)

Thus, Plaintiffs’ entitlement to a declaration that any action that aggrieved them was “unlawful”

and must be “set aside,” if any, must be obtained under the APA. Likewise, for this Court to find

that any of the actions that aggrieve Plaintiffs were committed in violation of the Constitution

occurred, such finding must also be made under the APA. But Plaintiffs have not presented this

Court with a discrete final agency action to have invoked the APA’s limited waiver of sovereign




                                                 28
       Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 29 of 30



immunity and, as a result, this Court’s jurisdiction to hear the case. Therefore, Counts I, II, IV,

V and VI must be dismissed along with Count III.

III. PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION IS MOOT.

       For the reasons stated, there can be no showing by Plaintiffs that their expansive, wide-

sweeping broad programmatic attack on the Secretary’s and the Department’s MAVNI vetting

and administrative discharge operations is a discrete agency action for which this Court has

jurisdiction to hear. Therefore and respectfully, the Court lacks subject matter jurisdiction to

grant Plaintiffs’ renewed motion for class certification and appointment of class counsel. The

motion is therefore moot and should be denied on that basis. See, e.g., Meyers v. United States,

96 Fed. Cl. 34, 64 (denying motion for class certification as moot based on court’s order granting

motion to dismiss under Rule 12(b)(1) and Rule 12(b)(6)).

                                         CONCLUSION

       For the reasons stated above, Defendants respectfully request that the Court dismiss the

Second Amended Class Action Complaint in its entirety and with prejudice for lack of subject

matter jurisdiction. And, based on that ruling, Defendants respectfully request that the Court

deny Plaintiffs’ renewed motion for class certification on the grounds that it is moot.

Dated: January 25, 2019                       Respectfully submitted,

                                              JESSIE K. LIU, D.C. Bar # 472845
                                              United States Attorney
                                              for the District of Columbia

                                              DANIEL F. VAN HORN, D.C. Bar # 924092
                                              Chief, Civil Division
Of Counsel:
                                         BY: /s/ Roberto C. Martens, Jr.
JEREMY A. HAUGH                              ROBERTO C. MARTENS, JR.
Major, U.S. Army                             Special Assistant United States Attorney
U.S. Army Legal Services Agency              United States Attorney’s Office
Litigation Division                          Civil Division


                                                 29
      Case 1:18-cv-01551-ESH Document 68-1 Filed 01/25/19 Page 30 of 30



9275 Gunston Road                  555 4th Street, N.W.
Fort Belvoir, VA 22060             Washington, D.C. 20530
(703) 693-1011                     (202) 252-2574
jeremey.a.haugh.mil@mail.mil       roberto.martens@usdoj.gov

JOSEPH G. NOSSE                    Attorneys for Defendants
Major, U.S. Army
U.S. Army Legal Services Agency
Litigation Division
9275 Gunston Road
Fort Belvoir, VA 22060
(703) 693-1013
joseph.g.nosse.mil@mail.mil




                                     30
Case 1:17-cv-01464-CMH-MSN
      Case 1:18-cv-01551-ESH Document
                              Document168-2
                                         FiledFiled
                                               12/22/17
                                                    01/25/19
                                                          Page
                                                             Page
                                                               1 of 128ofPageID#
                                                                          28     1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division



THE CITY OF NEW YORK; THE CITY OF
PHILADELPHIA; and THE CITY AND
COUNTY OF SAN FRANCISCO;

                      Plaintiffs,

       v.

THE UNITED STATES DEPARTMENT OF
DEFENSE; THE UNITED STATES
DEPARTMENT OF THE AIR FORCE; THE
UNITED STATES DEPARTMENT OF THE
NAVY; THE UNITED STATES
DEPARTMENT OF THE ARMY; JAMES N.
MATTIS, in his official capacity as United
States Secretary of Defense; HEATHER A.
WILSON, in her official capacity as United
States Secretary of the Air Force; RICHARD V.
SPENCER, in his official capacity as United
                                                   Civil Action No.   1:17-cv-01464
States Secretary of the Navy; DR. MARK T.          COMPLAINT
ESPER, in his official capacity as United States
Secretary of the Army; DERMOT F.
O’REILLY, in his official capacity as Director
of the Defense Criminal Investigative Service;
COLONEL KIRK B. STABLER, in his official
capacity as Commander of the Air Force Office
of Special Investigations; ANDREW L.
TRAVER, in his official capacity as Director of
the Naval Criminal Investigative Service;
MAJOR GENERAL DAVID P. GLASER, in
his official capacity as Commanding General of
the United States Army Criminal Investigation
Command; and REAR ADMIRAL RICHARD
A. BROWN, in his official capacity as
Commander of the Navy Personnel Command
and Deputy Chief of Naval Personnel;

                      Defendants.
Case 1:17-cv-01464-CMH-MSN
      Case 1:18-cv-01551-ESH Document
                              Document168-2
                                         FiledFiled
                                               12/22/17
                                                    01/25/19
                                                          Page
                                                             Page
                                                               2 of 228ofPageID#
                                                                          28     2



         The City of New York, the City of Philadelphia and the City and County of San

Francisco (collectively, the “Plaintiffs”), for their Complaint against the United States

Department of Defense (“DoD”); the United States Department of the Air Force (the “Air

Force”); the United States Department of the Navy (the “Navy”); the United States Department

of the Army (the “Army”); James N. Mattis, in his official capacity as United States Secretary of

Defense; Heather A. Wilson, in her official capacity as United States Secretary of the Air Force;

Richard V. Spencer, in his official capacity as United States Secretary of the Navy; Dr. Mark T.

Esper, in his official capacity as United States Secretary of the Army; Dermot F. O’Reilly, in his

official capacity as Director of the Defense Criminal Investigative Service; Colonel Kirk B.

Stabler, in his official capacity as Commander of the Air Force Office of Special Investigations;

Andrew L. Traver, in his official capacity as Director of the Naval Criminal Investigative

Service; Major General David P. Glaser, in his official capacity as the Commanding General of

the Army Criminal Investigation Command; and Rear Admiral Richard A. Brown, in his official

capacity as Commander of the Navy Personnel Command and Deputy Chief of Naval Personnel

(collectively, the “Defendants”), state as follows:

                                  NATURE OF THE ACTION

         1.     Just over one month ago, twenty-six innocent people were murdered and twenty

others wounded, in a Texas church in a mass shooting that could, and should, have been

prevented. As detailed below, had Defendants simply followed the law, that shooter never

should have been able to purchase the weapon he used. This suit—brought by three

municipalities—seeks narrowly-tailored injunctive relief to make certain that never happens

again.




                                                 2
Case 1:17-cv-01464-CMH-MSN
      Case 1:18-cv-01551-ESH Document
                              Document168-2
                                         FiledFiled
                                               12/22/17
                                                    01/25/19
                                                          Page
                                                             Page
                                                               3 of 328ofPageID#
                                                                          28     3



        2.      In 2012, Devin P. Kelley, then an Air Force Airman First Class, was court-

martialed and convicted of assault against his wife and young stepson. He was sentenced to

twelve months’ confinement in a Navy brig in San Diego, California, and given a bad-conduct

discharge.

        3.      That conviction made it illegal for Kelley to purchase or possess a firearm. And it

should have blocked him from ever again purchasing any gun. But Kelley was still able to

purchase an assault-style rifle as a direct result of Defendants’ admitted, systemic and long-

standing failure to comply with the law. Kelley then used that weapon on November 5, 2017, to

massacre twenty-six people and wound twenty more.

        4.      More particularly, Defendants failed to comply with their unambiguous statutory

obligation to report to the Federal Bureau of Investigation (“FBI”) information about members of

the Military Services, like Kelley, previously convicted of crimes that disqualify them from

firearms possession.

        5.      DoD’s own Inspector General admitted to the U.S. Senate, in testimony just three

weeks ago, that years of written warnings from his office about this serious problem have long

gone unheeded. “[T]he military services still do not consistently report . . . final disposition
                                      1
reports as required,” he testified.

        6.      The injunction Plaintiffs now seek is intended to prevent such senseless carnage

from ever again being inflicted by current or former members of the military who should be



1
  Firearm Accessory Regulation and Enforcing Federal and State Reporting to the National
Instant Criminal Background Check System (NICS): Hearing before the Senate Judiciary
Comm., 115th Cong. (2017) (testimony of Glenn A. Fine),
https://www.judiciary.senate.gov/meetings/firearm-accessory-regulation-and-enforcing-federal-
and-state-reporting-to-the-national-instant-criminal-background-check-system-nics (“Fine
Testimony”), at 1:08:17.

                                                  3
Case 1:17-cv-01464-CMH-MSN
      Case 1:18-cv-01551-ESH Document
                              Document168-2
                                         FiledFiled
                                               12/22/17
                                                    01/25/19
                                                          Page
                                                             Page
                                                               4 of 428ofPageID#
                                                                          28     4



blocked from acquiring guns or licenses to carry guns. No new laws are required to achieve that

goal. Instead, this Court need only grant Plaintiffs’ request to compel Defendants to diligently

implement, and consistently apply, the unambiguous laws that have been on the books for

decades. As Senator John Cornyn (R-Tex.) recently observed, achieving this life-saving goal is
                                                                                   2
“as simple as just getting [Defendants] to do what they’re already required to do,” and “[t]here
                                                          3
simply is no excuse for not enforcing the current law.”

       7.      While Attorney General Sessions has now launched an investigation of this issue,

the problem here is not with the Attorney General. His predecessors long ago imposed the

necessary legal obligations on these Defendants. The problem here is that Defendants have not

met, and are still not meeting, their long-standing legal obligations. And the Attorney General—

a coordinate member of the Executive Branch—lacks the power to remedy Defendants’ non-

compliance.

       8.      This suit therefore seeks judicial intervention—i.e., intervention by an

independent and apolitical branch of government, fully familiar with monitoring, and

maintaining, compliance with the law. This Court clearly has the authority and the jurisdiction

required to remedy these long-standing wrongs. The recent U.S. Senate testimony by the DoD

Inspector General that the military services have failed to take his office’s recommendations “as




2
  Karoun Demirjian, Gun-Control Rivals Team Up on Bill to Fix Background-Check Database,
Washington Post, Nov. 15, 2017, https://www.washingtonpost.com/powerpost/gun-control-
rivals-team-up-on-bill-to-fix-background-check-database/2017/11/15/47b2ee84-ca57-11e7-
8321-481fd63f174d_story.html?utm_term=.1cb37359da53.
3
  Firearm Accessory Regulation and Enforcing Federal and State Reporting to the National
Instant Criminal Background Check System (NICS): Hearing before the Senate Judiciary
Comm., 115th Cong. (2017), https://www.judiciary.senate.gov/meetings/firearm-accessory-
regulation-and-enforcing-federal-and-state-reporting-to-the-national-instant-criminal-
background-check-system-nics, at 42:16.

                                                4
Case 1:17-cv-01464-CMH-MSN
      Case 1:18-cv-01551-ESH Document
                              Document168-2
                                         FiledFiled
                                               12/22/17
                                                    01/25/19
                                                          Page
                                                             Page
                                                               5 of 528ofPageID#
                                                                          28     5



                                  4
seriously as they should have,” and likewise long failed “to take appropriate action to follow up
                              5
on those recommendations,” makes the need for such judicial intervention clear.

       9.      By way of background, the National Crime Information Center (“NCIC”) is one

of three databases that comprise the National Instant Criminal Background Check System

(“NICS”) for gun sales. NICS was created decades ago to keep guns out of dangerous hands. As

Attorney General Sessions recently observed, “NICS is critically important to protecting the
                                                         6
American public from firearms-related violence.” The National Rifle Association agrees,
                                                                                                   7
applauding “efforts to ensure that the records of prohibited individuals are entered into NICS.”

       10.     A critical component of NICS is the statutory direction from Congress to, among

others, DoD, that DoD and its constituent departments regularly report specified information

regarding the criminal history of members of the Military Services for inclusion in the NCIC

database.

       11.     DoD’s own Inspector General’s reports clearly document, however, that, as far

back as 1997, and continuing through the present, Defendants and their predecessors have

systematically and knowingly failed to fulfill that statutory obligation, with the Kelley case just

the latest manifestation of that systemic failure.




4
  Fine Testimony, supra note 1, at 1:20:33.
5
  Id. at 2:11:59.
6
  Memorandum from the Attorney Gen. to the Dir. of the Fed. Bureau of Investigations and the
Acting Dir. of the Bureau of Alcohol, Tobacco, Firearms and Explosives (Nov. 22, 2017),
https://www.justice.gov/opa/press-
release/file/1013606/download?utm_medium=email&utm_source=govdelivery (“Attorney Gen.
Memo.).
7
  Second Amendment, Domestic Violence, Law Enforcement Groups Support the Fix NICS Act,
https://www.cornyn.senate.gov/content/news/second-amendment-domestic-violence-law-
enforcement-groups-support-fix-nics-act.

                                                     5
Case 1:17-cv-01464-CMH-MSN
      Case 1:18-cv-01551-ESH Document
                              Document168-2
                                         FiledFiled
                                               12/22/17
                                                    01/25/19
                                                          Page
                                                             Page
                                                               6 of 628ofPageID#
                                                                          28     6



        12.    In 1997, and then again in 2015, the DoD Inspector General expressly warned

Defendants and their predecessors, in writing, that they had serious compliance problems. The

Inspector General told the Air Force, for example, just two years ago, that it had failed to report

32% of its disqualifying conviction dispositions to the FBI. Those were all dispositions that

undeniably disqualified the individuals in question, like Devin Kelley, from ever purchasing a

firearm.

        13.    Only three weeks ago, the DoD Inspector General released yet another report,

dated December 4, 2017, detailing yet again Defendants’ non-compliance with their reporting

obligations. Across all the service branches, he reported, fully 31% of all final disposition

reports were never provided to the FBI during the period from January 1, 2015 to December 31,

2016.

        14.    The 1997, 2015 and 2017 reports by the DoD Inspector General are far from

secret documents. To the contrary, they were widely distributed both inside and outside of DoD,
                                                               8
including to Congress, and are also available to the public.

        15.    Yet despite those clear warnings, and in direct contravention of their official

duties, Defendants still failed to repair this vital reporting system. And, today, we mourn the loss

of twenty-six innocent Americans from Texas that could have been prevented.




8
 The 1997 Report is available at https://media.defense.gov/1997/Feb/10/2001715391/-1/-
1/1/crimhist.pdf.
The 2015 Report is available at https://media.defense.gov/2015/Feb/12/2001713470/-1/-
1/1/DODIG-2015-081.pdf.
The 2017 Report is available at https://media.defense.gov/2017/Dec/05/2001852278/-1/-
1/1/DODIG-2018-035.PDF.

                                                 6
Case 1:17-cv-01464-CMH-MSN
      Case 1:18-cv-01551-ESH Document
                              Document168-2
                                         FiledFiled
                                               12/22/17
                                                    01/25/19
                                                          Page
                                                             Page
                                                               7 of 728ofPageID#
                                                                          28     7



         16.    The Executive and Legislative branches have had their chances to solve this long-

standing problem. Both failed to do so. Intervention by this Court is therefore now both

necessary and appropriate.

         17.    The Plaintiffs here are all past, present and future regular users of NICS or similar

state databases that incorporate NICS data. In conducting background checks that directly or

indirectly access NICS, Plaintiffs regularly access the records in, and rely upon the accuracy and

completeness of, the NCIC database.

         18.    Plaintiffs are therefore each directly impacted by Defendants’ systemic and long-

standing failures to report disqualifying conviction dispositions, because they each continuously

rely upon the accuracy and completeness of the NCIC database. Yet, as Attorney General

Sessions recently observed, NICS is “only as reliable and robust as the information that federal,
                                                                     9
state, local and tribal government entities make available to it.”

         19.    Because of Defendants’ past and continuing failure to provide mandated records

to the background check system, an unknown number of members and former members of the

Military Services—whose past convictions legally bar them from buying guns—are able to pass

background checks they should fail. Those individuals can then purchase and/or carry guns they

should be prevented from obtaining or carrying, potentially exposing themselves and others to

substantial risk of injury.




9
    Attorney Gen. Memo., supra note 6.

                                                  7
Case 1:17-cv-01464-CMH-MSN
      Case 1:18-cv-01551-ESH Document
                              Document168-2
                                         FiledFiled
                                               12/22/17
                                                    01/25/19
                                                          Page
                                                             Page
                                                               8 of 828ofPageID#
                                                                          28     8



       20.     The irreparable injury threatened as a direct result is clear. As the DoD Inspector

General recently underscored in his 2017 Report, “[a]ny missing . . . final disposition report can
                                            10
have serious, even tragic, consequences.”

       21.     Plaintiffs therefore, together, now seek immediate injunctive relief to compel

Defendants to repair this broken system, and to cure once and for all the potentially deadly gaps

in the NCIC database for members or former members of the Military Services.

                                                 PARTIES

Plaintiff the City of New York

       22.     Plaintiff the City of New York is a municipal corporation which, acting by and

through its New York Police Department (the “NYPD”), regularly conducts firearm background

and criminal history checks that include searches of NICS, including NCIC and the Interstate

Identification Index (“III”) database.

       23.     The NYPD is required, under N.Y. Penal Law § 400.00 and 38 R.C.N.Y. ch. 3, 5,

to process applications for (a) permits to possess rifles or shotguns (“long gun permits”), and (b)

licenses to possess or carry handguns (“handgun licenses”).

       24.     Prior to issuing long gun permits or handgun licenses, the NYPD conducts a

background check on a permit or license applicant that includes a search in NICS, specifically

NCIC and III, to ensure that the system contains no records indicating that the applicant is not

allowed to possess or carry a firearm.

       25.     In conducting such background checks on long gun permit and handgun license

applicants, the NYPD initiates a check of NICS, specifically NCIC and III, by submitting


10
  Inspector Gen., U.S. Dep’t of Defense, Evaluation of Fingerprint Card and Final Disposition
Report Submissions by Military Service Law Enforcement Organizations 6 (Dec. 4, 2017)
(“2017 Report”).

                                                    8
Case 1:17-cv-01464-CMH-MSN
      Case 1:18-cv-01551-ESH Document
                              Document168-2
                                         FiledFiled
                                               12/22/17
                                                    01/25/19
                                                          Page
                                                             Page
                                                               9 of 928ofPageID#
                                                                          28     9



applicants’ fingerprints and other identifying information to the online portal of the New York

State Division of Criminal Justice Services, which in turn queries information maintained by the

Criminal Justice Information Services Division (“CJIS”) of the FBI, to verify whether an

applicant is legally permitted to possess a firearm. The NYPD will not issue a long gun permit

or handgun license unless an applicant passes that background check and meets the other legal

requirements of the City and State of New York.

       26.     In addition to conducting background checks in conjunction with the issuance of

long gun permits and handgun licenses, the NYPD requires an NICS check in conjunction with

its administration of New York City’s handgun Purchase Authorization system. Before a

handgun license holder may purchase a handgun from a federally-licensed gun dealer (a Federal

Firearms Licensee (“FFL”)), the license holder must obtain a handgun Purchase Authorization,

valid for thirty days, from the NYPD. Within that thirty-day period, the license holder may

purchase a handgun by presenting the Purchase Authorization to the FFL, having the FFL

conduct an NICS check, and having the FFL fill out the Purchase Authorization and record that

the license holder passed the NICS check. The license holder must then present the completed

Purchase Authorization and firearm for inspection by the NYPD. If the Purchase Authorization

confirms that the license holder has passed an NICS check at the point of purchase, the NYPD

will record the handgun’s make, model, caliber, and serial number on the license holder’s

handgun license. In this manner, the NYPD requires an NICS check at the point of purchase,

and relies on the accuracy and completeness of that NICS check, in implementing the

administrative process that governs legal handgun possession in New York City.




                                                9
Case 1:17-cv-01464-CMH-MSN
       Case 1:18-cv-01551-ESH Document
                               Document1 68-2
                                          FiledFiled
                                                12/22/17
                                                     01/25/19
                                                          PagePage
                                                               10 of10
                                                                     28ofPageID#
                                                                          28     10



           27.   The NYPD also accesses NICS, specifically NCIC and III, through the New York

 State Division of Criminal Justice Services’ online portal, to run additional background checks to

 determine whether or not to return firearms that it has seized to firearms licensees.

           28.   In performing these governmental responsibilities and essential activities with

 which it is tasked, the NYPD regularly accesses NICS, including the NCIC and III databases. In

 doing so, the NYPD necessarily relies upon the integrity and completeness of NICS, including

 the NCIC and III databases.

 Plaintiff the City of Philadelphia

           29.   Plaintiff the City of Philadelphia is a municipal corporation which, acting by and

 through its Philadelphia Police Department (the “PPD”), regularly conducts background checks

 that include searches of NICS. Pursuant to Pennsylvania law, 18 P.S.§ 6019, when residents of

 Philadelphia apply for a license to carry a firearm, they do so by making an application with the

 PPD.

           30.   The PPD is required by statute to process applications for licenses to carry

 firearms. Prior to issuing such licenses, the PPD is required to conduct a background check on

 the applicant to determine whether the applicant is lawfully permitted to carry a firearm in the

 City of Philadelphia.

           31.   In conducting such background checks, the PPD initiates, through the

 Pennsylvania Instant Check System (“PICS”) administered by the Pennsylvania State Police, a

 query of the NICS databases, including NCIC. If that search reveals that the system contains no

 records indicating that the applicant is not allowed to possess or carry a firearm, PPD will

 continue to process the application. If such records are found, however, the application will be

 denied.



                                                  10
Case 1:17-cv-01464-CMH-MSN
       Case 1:18-cv-01551-ESH Document
                               Document1 68-2
                                          FiledFiled
                                                12/22/17
                                                     01/25/19
                                                          PagePage
                                                               11 of11
                                                                     28ofPageID#
                                                                          28     11



        32.     When continued processing of the application is warranted, PPD conducts further

 background investigation in accordance with Pennsylvania law. That further investigation

 includes receipt of reports from at least one other database into which Defendants have failed to

 properly report all records. Upon completion of the application process, PPD then makes a

 determination of whether the carry license applied for will issue.

        33.     In performing this governmental responsibility and essential activity with which it

 is tasked, the PPD regularly, through PICS, accesses NICS, including the NCIC database. In

 doing so, the PPD necessarily relies upon the integrity and completeness of NICS, including the

 NCIC database.

 Plaintiff the City and County of San Francisco

        34.     Plaintiff the City and County of San Francisco is a municipal corporation which,

 acting by and through its San Francisco Police Department (the “SFPD”), regularly relies on

 background checks conducted through the California Law Enforcement Telecommunication

 System (“CLETS”). CLETS includes national data from NICS about people who are prohibited

 from possessing firearms.

        35.     The SFPD is required by Cal. Penal Code sections 13730 and 18250 to seize

 firearms at the scene of domestic violence incidents. Prior to releasing guns seized in domestic

 violence or other incidents, the SFPD is required to determine whether the potential recipient of

 the firearm is lawfully permitted to possess firearms. This is typically done through the process

 outlined in California Penal Code sections 33850-33865. Under that process, the potential

 recipient of the firearm applies to the California Department of Justice for a determination of

 whether he or she is eligible to possess firearms. The California Department of Justice then

 performs a background check on the potential recipient using CLETS, which includes data from



                                                 11
Case 1:17-cv-01464-CMH-MSN
       Case 1:18-cv-01551-ESH Document
                               Document1 68-2
                                          FiledFiled
                                                12/22/17
                                                     01/25/19
                                                          PagePage
                                                               12 of12
                                                                     28ofPageID#
                                                                          28     12



 NICS. If the CLETS system shows that the potential recipient is not prohibited from possessing

 firearms, the California Department of Justice is required to issue written notice to that effect.

 California Penal Code section 33865(c). This notice is known as a “gold seal letter,” and is valid

 for thirty days after the State issues it.

         36.     When a person timely presents a gold seal letter to the SFPD and requests the

 return of a firearm, the SFPD conducts additional background and warrant checks to update the

 information in the gold seal letter. As part of these checks, the SFPD again accesses CLETS to

 determine whether the person is prohibited from possessing a firearm.

         37.     The failure of NICS to include accurate data on people who are ineligible to

 possess firearms due to a disqualifying criminal conviction or dishonorable discharge while

 serving in the military creates false positive results in CLETS, potentially leading to the return of

 firearms to people who are legally prohibited from possessing them.

         38.     In performing this governmental responsibility and essential activity with which it

 is tasked, the SFPD regularly indirectly accesses NICS, including the NCIC database. In doing

 so, the SFPD necessarily relies upon the integrity and completeness of NICS, including the

 NCIC database.

 The Entity Defendants

         39.     Defendant DoD is an executive branch department of the United States

 government, charged with providing the military forces needed to prosecute and deter war, and

 with protecting the security of the United States. Defendant DoD is headquartered at the

 Pentagon in Arlington, Virginia, within this judicial district.




                                                  12
Case 1:17-cv-01464-CMH-MSN
       Case 1:18-cv-01551-ESH Document
                               Document1 68-2
                                          FiledFiled
                                                12/22/17
                                                     01/25/19
                                                          PagePage
                                                               13 of13
                                                                     28ofPageID#
                                                                          28     13



         40.      Defendant Air Force is the air and space military department of Defendant DoD,

 and is responsible for the administration and operation of the United States Air Force. Defendant

 Air Force is headquartered at the Pentagon in Arlington, Virginia, within this judicial district.

         41.      Defendant Navy is the maritime military department of Defendant DoD, and is

 responsible for the administration and operation of the United States Navy and the United States

 Marine Corps. Defendant Navy is headquartered at the Pentagon in Arlington, Virginia, within

 this judicial district.

         42.      Defendant Army is the land-based military department of Defendant DoD, and is

 responsible for the administration and operation of the United States Army. Defendant Army is

 headquartered at the Pentagon in Arlington, Virginia, within this judicial district.

 The Individual Defendants

         43.      Defendant James N. Mattis is the United States Secretary of Defense. He is the

 principal defense policy advisor to the President of the United States, and is the leader of

 Defendant DoD, exercising authority, direction and control over Defendant DoD. Upon

 information and belief, Defendant Mattis is based at the Pentagon in Arlington, Virginia, within

 this judicial district.

         44.      Defendant Heather A. Wilson is the United States Secretary of the Air Force. She

 is the leader of Defendant Air Force, and exercises authority, direction and control over

 Defendant Air Force. Upon information and belief, Defendant Wilson is based at the Pentagon

 in Arlington, Virginia, within this judicial district.

         45.      Defendant Richard V. Spencer is the United States Secretary of the Navy. He is

 the leader of Defendant Navy, and exercises authority, direction and control over Defendant




                                                    13
Case 1:17-cv-01464-CMH-MSN
       Case 1:18-cv-01551-ESH Document
                               Document1 68-2
                                          FiledFiled
                                                12/22/17
                                                     01/25/19
                                                          PagePage
                                                               14 of14
                                                                     28ofPageID#
                                                                          28     14



 Navy. Upon information and belief, Defendant Spencer is based at the Pentagon in Arlington,

 Virginia, within this judicial district.

         46.     Defendant Dr. Mark T. Esper is the United States Secretary of the Army. He is

 the leader of Defendant Army, and exercises authority, direction and control over Defendant

 Army. Upon information and belief, Defendant Esper is based at the Pentagon in Arlington,

 Virginia, within this judicial district.

         47.     Defendant Dermot F. O’Reilly is the Deputy Inspector General for Investigations

 and Director of the Defense Criminal Investigative Service of Defendant DoD. He oversees the

 Defense Criminal Investigative Service, which is the defense criminal investigative organization

 of Defendant DoD. Upon information and belief, Defendant O’Reilly is based at the Pentagon in

 Arlington, Virginia, within this judicial district.

         48.     Defendant Colonel Kirk B. Stabler is the Commander of the Air Force Office of

 Special Investigations. He oversees the Air Force Office of Special Investigations, which is the

 defense criminal investigative organization of Defendant Air Force. Upon information and

 belief, Defendant Stabler is based in Quantico, Virginia, within this judicial district.

         49.     Defendant Andrew L. Traver is the Director of the Naval Criminal Investigative

 Service. He oversees the Naval Criminal Investigative Service, which is the defense criminal

 investigative organization of Defendant Navy. Upon information and belief, Defendant Traver is

 based in Quantico, Virginia, within this judicial district.

         50.     Defendant Major General David P. Glaser is the Provost Marshal General of the

 Army and Commanding General of the United States Army Criminal Investigation Command.

 He oversees the Army Criminal Investigation Command, which is the defense criminal




                                                   14
Case 1:17-cv-01464-CMH-MSN
       Case 1:18-cv-01551-ESH Document
                               Document1 68-2
                                          FiledFiled
                                                12/22/17
                                                     01/25/19
                                                          PagePage
                                                               15 of15
                                                                     28ofPageID#
                                                                          28     15



 investigative organization of Defendant Army. Upon information and belief, Defendant Glaser

 is based in Quantico, Virginia, within this judicial district.

         51.     Defendant Rear Admiral Richard A. Brown is the Commander, Navy Personnel

 Command/Deputy Chief of Naval Personnel. He oversees the Navy Corrections and Programs

 of Defendant Navy. Upon information and belief, Defendant Brown is based in Millington,

 Tennessee.

         52.     All of the individual Defendants are sued only in their official capacities.

                                   JURISDICTION AND VENUE

         53.     This court has jurisdiction over these claims under 28 U.S.C. § 1331.

         54.     Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1391(e), because

 acts and omissions described in this Complaint occurred in this judicial district, because the

 entity defendants are headquartered in this judicial district, and because the individual defendants

 perform some or all of their official duties in this judicial district.

                                     FACTUAL ALLEGATIONS

 NICS

         55.     The Department of Justice established NICS pursuant to 34 U.S.C. § 40901, as a

 national background check system designed to keep guns out of dangerous hands. NICS is

 comprised of three centralized databases maintained by the FBI’s CJIS—the NICS Index, the III,

 and NCIC—to which courts, the military and other entities submit records of criminal activity

 that disqualifies individuals from possessing or carrying firearms.

         56.     18 U.S.C. § 922 prohibits the sale or disposition of firearms to, and possession of

 firearms by, among others, people who have been convicted of certain criminal offenses or who

 have been dishonorably discharged from the Armed Forces.



                                                    15
Case 1:17-cv-01464-CMH-MSN
       Case 1:18-cv-01551-ESH Document
                               Document1 68-2
                                          FiledFiled
                                                12/22/17
                                                     01/25/19
                                                          PagePage
                                                               16 of16
                                                                     28ofPageID#
                                                                          28     16



        57.     NICS provides an electronic means for municipalities to obtain information about

 whether a permit/license applicant is legally prohibited from receiving a permit/license to

 possess or carry a gun, and about whether a person who has requested the return of a gun seized

 or otherwise possessed by law enforcement is legally entitled to possess that gun.

        58.     Every year, background searches through NICS prevent more than 100,000

 transfers of guns to individuals who are legally prohibited from owning or possessing a gun and
                                                                     11
 who attempt to purchase firearms from federally licensed dealers.

        59.     Each year, the accuracy and completeness of the information in NICS becomes

 increasingly important. As Douglas E. Lindquist, the Assistant Director of CJIS, noted in his

 December 6, 2017, Senate testimony: “Since 2010, the NICS has experienced a steady increase

 in the volume of background checks. The last three years have been record-setting and this past
                                                                          12
 ‘Black Friday’ was the highest volume day in the NICS [’] history.”

        60.     Pursuant to 34 U.S.C. § 40901(e)(1), Congress mandated that any Federal

 department or agency that has a record demonstrating that a person falls within one of the

 categories of persons to whom the sale or disposition of firearms is prohibited, must provide that

 information to the Attorney General “not less frequently than quarterly,” and as required by the

 Attorney General, “as is necessary to enable the system to operate.”

        61.     In 1987, the Inspector General of the Department of Defense issued Criminal

 Investigations Policy Memorandum Number (CPM No. 10), “Criminal History Data Reporting


 11
    Jennifer Karberg et al., “Background Checks for Firearm Transfers, 2013-14—Statistical
 Tables,” U.S. Dep’t of Justice: Bureau of Justice Statistics, June 2016,
 https://www.bjs.gov/content/pub/pdf/bcft1314st.pdf.
 12
    Firearm Accessory Regulation and Enforcing Federal and State Reporting to the National
 Instant Criminal Background Check System (NICS): Hearing before the Senate Judiciary
 Comm., 115th Cong. (2017) (statement of Douglas E. Lindquist),
 https://www.judiciary.senate.gov/imo/media/doc/Lindquist%20Testimony.pdf.

                                                 16
Case 1:17-cv-01464-CMH-MSN
       Case 1:18-cv-01551-ESH Document
                               Document1 68-2
                                          FiledFiled
                                                12/22/17
                                                     01/25/19
                                                          PagePage
                                                               17 of17
                                                                     28ofPageID#
                                                                          28     17



 Requirements,” to establish policies and procedures for the defense criminal investigative

 organizations (“DCIOs”) 13 to report offender criminal history data to the FBI.

        62.     DoD Instruction 5505.11, originally issued in 1998, in turn, mandates that DCIOs

 and other DoD law enforcement organizations 14 submit to the FBI’s CJIS Division “offender

 criminal history data for all [m]embers of the Military Services investigated for offenses listed in
                                                                                           15
 Enclosure 2 of this instruction by DCIOs or other DoD law enforcement organizations.”

 Enclosure 2 of DoD Instruction 5505.11 includes the following offenses: assault, sexual assault,

 rape, manslaughter, murder, larceny, robbery and burglary.

        63.     Defendants DoD, Air Force, Navy and Army are each therefore obligated by law

 to report certain offender criminal history data for members of the Military Services for inclusion

 in NICS (and, more specifically, the NCIC database).

        64.     Defendants Mattis, Wilson, Spencer, Esper, O’Reilly, Stabler, Traver, Glaser and

 Brown are each required, in their official capacities, to oversee the compliance by Defendants

 DoD, Air Force, Navy and/or Army with these reporting obligations.

 Devin P. Kelley

        65.     In 2012, a court martial convicted Devin P. Kelley, an Airman First Class serving

 at Holloman Air Force base in New Mexico, of assault on his wife and stepson. Kelley had pled


 13
    Defense criminal investigative organizations include the Army Criminal Investigation
 Command, the Naval Criminal Investigative Service, the Air Force Office of Special
 Investigations, and the Defense Criminal Investigative Services.
 14
    DoD law enforcement organizations include “an agency or activity, or any subdivision thereof,
 chartered and empowered to enforce the criminal laws of the United States on DoD property or
 during DoD functions anywhere in the world. A traditional DoD law enforcement organization
 that employs recognized law enforcement officers are those organizations designated for the
 security or protection of DoD property, personnel, or places that are subject to the jurisdiction,
 administration, or in the custody of the DoD.” Dep’t of Defense, Instruction 5505.11, at 16-17,
 https://www.hsdl.org/?abstract&did=799999.
 15
    Id. at 1-2.

                                                  17
Case 1:17-cv-01464-CMH-MSN
       Case 1:18-cv-01551-ESH Document
                               Document1 68-2
                                          FiledFiled
                                                12/22/17
                                                     01/25/19
                                                          PagePage
                                                               18 of18
                                                                     28ofPageID#
                                                                          28     18



 guilty to two counts of domestic assault based on allegations of, on multiple occasions, striking,

 choking, kicking and pulling the hair of his wife and of striking a child under the age of sixteen
                                                                                              16
 years “on the head and body with a force likely to produce death or grievous bodily harm.”

        66.     Kelley’s court-martial order left no doubt that his conviction prohibited him from

 possessing guns, identifying it—in bold, oversized type—as a “Crime of Domestic Violence.
                           17
 18 U.S.C. § 922(g)(9).”

        67.     A general court martial sentenced Kelley to twelve months’ confinement at a

 Navy brig in San Diego and a bad-conduct discharge. Kelley served his sentence and then left

 the Air Force in 2014.

        68.     Because the crime for which Kelley was convicted was punishable by

 imprisonment for a term exceeding one year, and also because he was convicted of a crime of

 domestic violence that met the standard set forth in 18 U.S.C. § 922(g)(9) and 18 U.S.C. §

 921(a)(33), the DoD, Air Force and Navy were obligated to report Kelley’s criminal history for

 inclusion in the NCIC database, so that he would be prevented from passing a background check

 and purchasing a firearm.

        69.     The DoD, Air Force and Navy admittedly failed to report Kelley’s criminal
                                                            18
 conviction to the FBI for inclusion in the NCIC database. Defendant Wilson has acknowledged



 16
    Kelley’s court documents are available at
 https://apps.washingtonpost.com/g/documents/national/read-devin-p-kelleys-assault-and-
 domestic-violence-court-documents/2617/.
 17
    Id.
 18
    Alex Horton, The Air Force Says It Failed to Follow Procedures, Allowing Texas Church
 Shooter to Obtain Firearms, Washington Post, Nov. 7, 2017,
 https://www.washingtonpost.com/news/checkpoint/wp/2017/11/06/the-air-force-says-it-failed-
 to-follow-procedures-allowing-texas-church-shooter-to-obtain-
 firearms/?utm_term=.eab27e5a1e14.

                                                 18
Case 1:17-cv-01464-CMH-MSN
       Case 1:18-cv-01551-ESH Document
                               Document1 68-2
                                          FiledFiled
                                                12/22/17
                                                     01/25/19
                                                          PagePage
                                                               19 of19
                                                                     28ofPageID#
                                                                          28     19



 that, with respect to Kelley, it is “pretty clear that the check list [the Air Force] used was not

 followed by the local office” in New Mexico, and that Kelley’s records “should have been”
                    19
 included in NICS. In testimony before the Senate, Defendant Wilson “confirmed that [the] Air

 Force Office of Special Investigations (AFOSI) and Security Forces investigators failed to report

 Devin Kelley’s criminal history to the Federal Bureau of Investigation (FBI) for inclusion in
                                     20
 their criminal history database.”

        70.     Upon information and belief, the Navy’s instruction applicable to Navy

 confinement facilities inexplicably provided that the confinement facility would not report

 information for inclusion in the NCIC database.

        71.     Upon information and belief, in or about April 2016, Kelley purchased the Ruger

 AR-556 rifle he used in the Texas church shooting from a licensed firearms dealer in San

 Antonio, Texas.

        72.     Upon information and belief, the licensed firearms dealer who sold Kelley that

 Ruger AR-556 rifle submitted a request for a background check through NICS, including the

 NCIC database, but that background check identified no disqualifying records for Kelley.

        73.     Had the DoD, Air Force and/or Navy complied with their reporting obligations,

 Kelley’s records would have appeared in NICS, and Kelley would not have passed that




 19
    Kathryn Watson, Air Force Secretary Says Texas Shooter Was a “Serious Problem” in the Air
 Force, CBS News, Nov. 7, 2017, https://www.cbsnews.com/news/air-force-secretary-says-texas-
 shooter-was-a-serious-problem-in-the-air-force/.
 20
    Firearm Accessory Regulation and Enforcing Federal and State Reporting to the National
 Instant Criminal Background Check System (NICS): Hearing before the Senate Judiciary
 Comm., 115th Cong. (2017) (statement of the Hon. Heather Wilson),
 https://www.judiciary.senate.gov/imo/media/doc/Wilson%20Testimony.pdf (“Wilson
 Testimony”).

                                                   19
Case 1:17-cv-01464-CMH-MSN
       Case 1:18-cv-01551-ESH Document
                               Document1 68-2
                                          FiledFiled
                                                12/22/17
                                                     01/25/19
                                                          PagePage
                                                               20 of20
                                                                     28ofPageID#
                                                                          28     20



 background check. The licensed firearm dealer would then have been prohibited from selling

 him the Ruger AR-556 rifle, pursuant to 18 U.S.C. §§ 922(d)(1) and (9).

        74.     But instead Kelley was able to purchase that Ruger AR-556 rifle and, on

 November 5, 2017, he used it to kill twenty-six people and injure twenty others at the First

 Baptist Church in Sutherland Springs, Texas.

 Defendants’ Long-standing Failure to Comply With Their Statutory Reporting Obligations

        75.     The failure of the DoD, Air Force, Navy and Army to comply with their

 obligations to report criminal conviction information goes far beyond the Kelley case. The DoD

 Inspector General has warned Defendants and their predecessors for at least two decades about

 their long-standing and systemic failure to comply with the law requiring them to report criminal

 conviction information, “repeatedly [finding] deficiencies with military services’ submission of
                                                                                        21
 . . . final distribution reports and other criminal history information to the FBI.”

        76.     Indeed, as early as 1997, the DoD Inspector General evaluated compliance by the

 Air Force, Navy and Army with the criminal history data reporting requirements, and published

 the results of that evaluation on February 10, 1997 (the “1997 Report”). The 1997 Report stated

 that, over an eighteen-month period, the Air Force had failed to submit final case disposition

 reports in approximately 50% of its cases; the Navy failed to submit final disposition reports in

 approximately 94% of its cases; and the Army failed to submit final case disposition reports in
                                   22
 approximately 79% of its cases.

        77.     In or about 2015, the DoD Inspector General again evaluated compliance by the

 Air Force, Navy and Marine Corps with the criminal history data reporting requirements, and


 21
   Fine Testimony, supra note 1, at 1:10:15.
 22
   Inspector Gen., Dep’t of Defense, Evaluation of Department of Defense Compliance with
 Criminal History Data Reporting Requirements 4, 20 (Feb. 10, 1997).

                                                   20
Case 1:17-cv-01464-CMH-MSN
       Case 1:18-cv-01551-ESH Document
                               Document1 68-2
                                          FiledFiled
                                                12/22/17
                                                     01/25/19
                                                          PagePage
                                                               21 of21
                                                                     28ofPageID#
                                                                          28     21



 published the results of that evaluation on February 12, 2015 (the “2015 Report”). The 2015

 Report did not include information about the Army’s compliance with its requirement to submit
                                                              23
 final disposition reports due to “data validation limits.”

           78.   The 2015 Report stated that, for convictions between June 1, 2010 and October

 31, 2012, the Air Force still failed to submit final disposition reports in approximately 32% of its

 cases, the Navy still failed to submit final disposition reports in approximately 25% of its cases,

 and the Marine Corps failed to submit final disposition reports in approximately 33% of its
          24
 cases.

           79.   On November 15, 2017, General Mark Milley, the Army’s Chief of Staff and top

 General, admitted that the Army likewise failed to alert the FBI of its service members’ criminal

 history in a “significant” amount of cases—estimating the percentages of unreported criminal

 dispositions by the Army to be between 10% and 20%—and acknowledged that reporting

 failures is “not just an Air Force problem. This is a problem across all the services where we
                                                                       25
 have gaps in reporting criminal activity of people in the service.”

           80.   On December 4, 2017, the DoD Inspector General released a third report,

 evaluating compliance by the Air Force, Navy, Army and Marine Corps with their criminal

 history data reporting requirements (the “2017 Report”). The 2017 Report stated that, for

 convictions between January 1, 2015 and December 31, 2016, the Air Force failed to submit

 final disposition reports in approximately 14% of its cases, the Navy failed to submit final


 23
    Inspector Gen., Dep’t of Defense, Evaluation of Department of Defense Compliance with
 Criminal History Data Reporting Requirements i (Feb. 12, 2015).
 24
    Id. at 7-8.
 25
    Army Acknowledges Failures to Report Crime Data to FBI After Texas Shooting, CBS News,
 Nov. 15, 2017, https://www.cbsnews.com/news/army-acknowledges-failures-to-report-crime-
 data-to-fbi-after-texas-shooting/.

                                                  21
Case 1:17-cv-01464-CMH-MSN
       Case 1:18-cv-01551-ESH Document
                               Document1 68-2
                                          FiledFiled
                                                12/22/17
                                                     01/25/19
                                                          PagePage
                                                               22 of22
                                                                     28ofPageID#
                                                                          28     22



 disposition reports in approximately 36% of its cases (an increase from the 2015 Report), the

 Army failed to submit final disposition reports in approximately 41% of its cases (far higher than

 the Army’s Chief of Staff estimated just three weeks earlier), and the Marines Corps failed to
                                                                       26
 submit final disposition reports in approximately 36% of its cases.

        81.        Notwithstanding these multiple DoD internal reviews revealing long-standing and

 systemic failures by the DoD, Air Force, Navy, Army and Marine Corps to comply with their

 criminal history reporting obligations, all Defendants have failed to cure those systemic

 problems.

        82.        According to the DoD Inspector General, Defendants’ failure to comply with their

 criminal history reporting obligations has persisted for so long because they simply “didn’t take
                                                                     27
 [his office’s] recommendations as seriously as they should have.”

        83.        As admitted by Defendant Wilson in her December 6, 2017, Senate testimony,

 “[a]lthough some corrective measures were implemented after the [2015 Report], particularly by

 Air Force [Office of Special Investigations], the corrections made were not retroactive and

 current data from this year shows that we still are not reporting all offender criminal history data
              28
 as required.” Defendant Wilson further admitted that actions taken to remedy prior failures

 “were insufficient,” and that “[o]ne of the things that was not done was a complete retroactive
                                                                                              29
 review . . . to ensure that previous cases that were not reported were properly reported.”




 26
    2017 Report, supra note 10, at i.
 27
    Fine Testimony, supra note 1, at 1:20:33.
 28
    Wilson Testimony, supra note 20.
 29
    Firearm Accessory Regulation and Enforcing Federal and State Reporting to the National
 Instant Criminal Background Check System (NICS): Hearing before the Senate Judiciary
 Comm., 115th Cong. (2017) (testimony of Heater A. Wilson),

                                                  22
Case 1:17-cv-01464-CMH-MSN
       Case 1:18-cv-01551-ESH Document
                               Document1 68-2
                                          FiledFiled
                                                12/22/17
                                                     01/25/19
                                                          PagePage
                                                               23 of23
                                                                     28ofPageID#
                                                                          28     23



        84.     Defendants’ admitted failure to comply with their obligations at law have left the

 public broadly exposed to the risk of further gun sales, the issuance of gun carry

 permits/licenses, and the return of guns to disqualified individuals, who can then become, in

 effect, ticking human time-bombs.

 Plaintiffs Regularly Rely Upon Defendants’ Compliance With Their Statutory Reporting
 Obligations
         85.    Plaintiffs each have governmental responsibilities, and conduct essential

 governmental activities, that depend upon the integrity and completeness of NICS.

        86.     Through this suit, Plaintiffs seek to follow their respective laws and protect their

 ongoing interests in, and their ongoing ability to perform, these governmental responsibilities

 and essential activities, which, in turn, promote public safety and keep guns away from those

 who are legally prohibited from possessing and/or carrying them under long-standing law.

        87.     Gaps in NICS directly interfere with Plaintiffs’ ability to perform their

 governmental responsibilities and essential activities.

        88.     Defendants’ long-standing and systemic failures to comply with their statutory

 criminal history reporting obligations interfere directly and specifically with the Plaintiffs’

 governmental responsibilities to run effective background checks on applicants seeking to

 possess, carry and/or retrieve firearms, and to issue permits/licenses and/or return firearms only

 to those eligible to receive them.

        89.     As a result, upon information and belief, Plaintiffs may have unwittingly issued

 permits or licenses to possess and/or carry a firearm; may have unwittingly returned firearms to

 individuals who should not have received them; and/or will continue to do so in the future,




 https://www.judiciary.senate.gov/meetings/firearm-accessory-regulation-and-enforcing-federal-
 and-state-reporting-to-the-national-instant-criminal-background-check-system-nics, at 57:50.

                                                  23
Case 1:17-cv-01464-CMH-MSN
       Case 1:18-cv-01551-ESH Document
                               Document1 68-2
                                          FiledFiled
                                                12/22/17
                                                     01/25/19
                                                          PagePage
                                                               24 of24
                                                                     28ofPageID#
                                                                          28     24



 because of Defendants’ long-standing and ongoing systemic failures to comply with their

 reporting obligations.

         90.     Ensuring that all individuals with disqualifying convictions or discharges during

 their military service are indeed included in NICS will redress the injury that Plaintiffs are

 currently suffering and prevent unqualified individuals from acquiring guns or having a permit or

 license to carry guns in the future.

         91.     Until and unless Defendants consistently comply with their statutory reporting

 obligations, each passing day creates further opportunities for dangerous individuals who should

 be, but are not, blocked from purchasing and/or carrying firearms, to acquire those weapons and

 use them to commit deadly crimes.

                                              COUNT I

                 (Relief Under Administrative Procedure Act, 5 U.S.C. § 706(1))

         92.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1-91 as if set

 forth fully herein.

         93.     5 U.S.C. § 706(1) authorizes a Federal Court to “compel agency action unlawfully

 withheld or unreasonably delayed.”

         94.     Agency actions reviewable under 5 U.S.C. § 706(1) include an agency’s failure to

 take a discrete agency action that the agency is required by law to take.

         95.     Pursuant to 34 U.S.C. § 40901(e)(1), any Federal department or agency that has a

 record demonstrating that a person falls within one of the categories for whom receipt of a

 firearm is prohibited under 18 U.S.C. § 922(g) or (n), must provide that information to the

 Attorney General “not less frequently than quarterly,” and as required by the Attorney General




                                                  24
Case 1:17-cv-01464-CMH-MSN
       Case 1:18-cv-01551-ESH Document
                               Document1 68-2
                                          FiledFiled
                                                12/22/17
                                                     01/25/19
                                                          PagePage
                                                               25 of25
                                                                     28ofPageID#
                                                                          28     25



 “as is necessary to enable the system to operate in accordance with this section,” so that the

 information can be accurately reported in NICS.

        96.     Defendants DoD, Air Force, Navy and Army have records demonstrating that

 certain persons fall within the categories of persons for whom receipt of a firearm is prohibited

 under 18 U.S.C. § 922(g) or (n), but have systemically failed, and continue to systemically fail,

 to provide all such records to the Attorney General, and, in a significant number of instances to

 provide such records at all, as required by the Attorney General.

        97.     Defendants DoD, Air Force, Navy and Army have therefore failed to fulfill their

 obligations under 34 U.S.C. § 40901(e)(1).

        98.     The individual Defendants, acting in their official capacities, have been on notice

 of the foregoing failures by virtue of the 1997, 2015 and 2017 Reports yet, upon information and

 belief, have not cured those failures.

        99.     Defendants’ failure to meet their reporting obligations under 34 U.S.C. §

 40901(e)(1) constitutes agency action unlawfully withheld or unreasonably delayed.

        100.    The failure to provide all of the information required under 34 U.S.C. §

 40901(e)(1) is unreasonable, in light of the fact that the systemic failures of Defendants DoD,

 Air Force, Navy and Army have been known and publicly reported on multiple occasions. The

 individual Defendants have failed to take adequate measures to bring the DoD, Air Force, Navy

 and Army into compliance with law.

        101.    Each Plaintiff has a legal right to access and rely upon information contained in

 NICS, and to expect that Federal agencies will comply with Federal law in providing timely and

 accurate information for inclusion in NICS.




                                                 25
Case 1:17-cv-01464-CMH-MSN
       Case 1:18-cv-01551-ESH Document
                               Document1 68-2
                                          FiledFiled
                                                12/22/17
                                                     01/25/19
                                                          PagePage
                                                               26 of26
                                                                     28ofPageID#
                                                                          28     26



        102.    Defendants’ failures with respect to providing timely and accurate information for

 inclusion in NICS have caused, and unless enjoined threaten to continue to cause, Plaintiffs and

 the public at large irreparable harm, for which there is no adequate remedy at law.

        103.    Pursuant to 5 U.S.C. § 703, Plaintiffs may bring this APA claim in “any

 applicable form of legal action, including actions for … writs of prohibitory or mandatory

 injunction.”

        104.    Upon compelling such agency action, this Court also has the authority to institute

 appropriate oversight to ensure that its instructions are followed.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that this Court enter a preliminary, and

 then final, injunction:

            A. Compelling each of the Defendants, on a schedule to be set by the Court, to locate

                and identify all records in Defendants’ possession, custody or control, or that are

                generated or otherwise come into Defendants’ possession, custody or control,

                demonstrating that a person falls within one of the categories of persons for whom

                receipt of a firearm is prohibited under 18 U.S.C. § 922(g) or (n), and to provide

                the information contained in all past and current such records to the Attorney

                General not less frequently than quarterly, and as required by the Attorney

                General, as is necessary to enable NICS to operate accurately and effectively;

            B. Compelling each of the Defendants, on a schedule to be set by the Court, to

                conduct a thorough review of the records and procedures of Defendants DoD, Air

                Force, Navy and Army, and to submit to the Court for approval a Compliance

                Plan to ensure that all applicable records demonstrating that a person falls within



                                                  26
Case 1:17-cv-01464-CMH-MSN
       Case 1:18-cv-01551-ESH Document
                               Document1 68-2
                                          FiledFiled
                                                12/22/17
                                                     01/25/19
                                                          PagePage
                                                               27 of27
                                                                     28ofPageID#
                                                                          28     27



             one of the categories of persons for whom receipt of a firearm is prohibited under

             18 U.S.C. § 922 (g) or (n) in Defendants’ possession, custody or control, or that

             are generated or otherwise come into Defendants’ possession, custody or control

             in the future, are timely and accurately reported to the Attorney General;

          C. Compelling each of the Defendants to provide a monthly report to the Court

             detailing their progress in conducting their review, and in preparing and

             implementing their Compliance Plan, until such time as the Court is satisfied that

             Defendants have brought themselves into full compliance with 34 U.S.C. §

             40901(e)(1), and will remain in full compliance;

          D. Awarding Plaintiffs their costs and reasonable attorneys’ fees in this action,

             including pursuant to the Equal Access to Justice Act; and

          E. Awarding such other and further relief as the Court may deem appropriate.

 December 26, 2017                         Respectfully submitted,


                                           Kenneth W. Taber (pro hac vice forthcoming) (Lead
                                           Counsel)
                                           Matthew F. Putorti (pro hac vice forthcoming)
                                           Nicholas M. Buell (pro hac vice forthcoming)
                                           PILLSBURY WINTHROP SHAW PITTMAN LLP
                                           1540 Broadway
                                           New York, NY 10036
                                           Phone: 212.858.1000
                                           Fax: 212.858.1500
                                           kenneth.taber@pillsburylaw.com
                                           matthew.putorti@pillsburylaw.com
                                           nicholas.buell@pillsburylaw.com

                                           /s/ Matthew J. MacLean
                                           Matthew J. MacLean (VSB No. 44304)
                                           PILLSBURY WINTHROP SHAW PITTMAN LLP
                                           1200 Seventeenth Street NW
                                           Washington, DC 20036
                                           Phone: 202.663.8000
                                           Fax: 202.663.8007

                                               27
Case 1:17-cv-01464-CMH-MSN
       Case 1:18-cv-01551-ESH Document
                               Document1 68-2
                                          FiledFiled
                                                12/22/17
                                                     01/25/19
                                                          PagePage
                                                               28 of28
                                                                     28ofPageID#
                                                                          28     28



                                     matthew.maclean@pillsburylaw.com

                                     Attorneys for all Plaintiffs

                                     Zachary W. Carter (pro hac vice forthcoming)
                                     Eric Proshansky (pro hac vice forthcoming)
                                     Melanie C.T. Ash (pro hac vice forthcoming)
                                     NEW YORK CITY LAW DEPARTMENT
                                     100 Church Street
                                     New York, NY 10007
                                     Phone: 212.356.2032 / 212.356.2276
                                     Fax: 212.356.2038
                                     zcarter@law.nyc.gov
                                     eproshan@law.nyc.gov
                                     mash@law.nyc.gov

                                     Attorneys for Plaintiff the City of New York

                                     Sozi Pedro Tulante (pro hac vice forthcoming)
                                     Marcel S. Pratt ((pro hac vice forthcoming)
                                     Eleanor N. Ewing (pro hac vice forthcoming)
                                     Benjamin H. Field (pro hac vice forthcoming)
                                     CITY OF PHILADELPHIA LAW DEPARTMENT
                                     1515 Arch Street, 17th Floor
                                     Philadelphia, PA 19102
                                     (215) 683-5000
                                     sozi.tulante@phila.gov
                                     marcel.pratt@phila.gov
                                     eleanor.ewing@phila.gov
                                     benjamin.field@phila.gov

                                     Attorneys for Plaintiff the City of Philadelphia

                                     Dennis J. Herrera (pro hac vice forthcoming)
                                     Yvonne R. Mere (pro hac vice forthcoming)
                                     Owen J. Clements (pro hac vice forthcoming)
                                     SAN FRANCISCO CITY ATTORNEY’S OFFICE
                                     Fox Plaza, 1390 Market Street, 7th Floor
                                     San Francisco, CA 94102-5408
                                     Phone: 415.554.3874
                                     Fax: 415.437.4644
                                     yvonne.mere@sfcityatty.org
                                     owen.clements@sfcityatty.org

                                     Attorneys for Plaintiff the City and County of San
                                     Francisco


                                        28
                                                                                4841-4787-2341
Case 1:17-cv-01464-CMH-MSN
         Case 1:18-cv-01551-ESH
                              Document
                                 Document
                                       70 68-3
                                          Filed 06/22/18
                                                Filed 01/25/19
                                                          Page 1Page
                                                                 of 281 PageID#
                                                                        of 6    1003

                                                                                       1

       1                        UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF VIRGINIA
       2                             ALEXANDRIA DIVISION

       3
           THE CITY OF NEW YORK, ET AL.   )
       4                                  )
                                          )
       5        VS.                       ) 1:17-CV-1464   CMH
                                          )
       6                                  ) ALEXANDRIA, VIRGINIA
                                          )   APRIL 6, 2018
       7                                  )
           THE UNITED STATES DEPARTMENT   )
       8   OF DEFENSE, ET AL.             )
           _______________________________)
       9

     10

     11

     12

     13
           _______________________________________________________________
     14
                              TRANSCRIPT OF MOTIONS HEARING
     15                   BEFORE THE HONORABLE CLAUDE M. HILTON
                               UNITED STATES DISTRICT JUDGE
     16    _______________________________________________________________

     17

     18

     19

     20

     21

     22

     23

     24    Proceedings reported by stenotype, transcript produced by

     25    Julie A. Goodwin.


                                                             Julie A. Goodwin, CSR, RPR
Case 1:17-cv-01464-CMH-MSN
         Case 1:18-cv-01551-ESH
                              Document
                                 Document
                                       70 68-3
                                          Filed 06/22/18
                                                Filed 01/25/19
                                                          Page 2Page
                                                                 of 282 PageID#
                                                                        of 6    1004

                                                                                       2

       1                             A P P E A R A N C E S

       2

       3   FOR THE PLAINTIFF:
                 PILLSBURY WINTHROP SHAW PITTMAN LLP
       4         By: MR. KENNETH W. TABER
                 1540 Broadway
       5         New York, New York 10036
                 212.858.1000
       6         kenneth.taber@pillsburylaw.com

       7
                  PILLSBURY WINTHROP SHAW PITTMAN LLP
       8          By: MS. LAURA B. LOBUE
                            -AND-
       9          MR. JEETANDER T. DULANI
                  1200 Seventeenth Street NW
     10           Washington, DC 20036
                  202.663.8000
     11           laura.lobue@pillsburylaw.com
                  jeetander.dulani@pillsburylaw.com
     12

     13

     14    FOR THE DEFENDANT:
                 UNITED STATES ATTORNEY'S OFFICE
     15          By: MR. DENNIS C. BARGHAAN, JR.
                 Deputy Chief, Civil Division
     16          2100 Jamieson Avenue
                 Alexandria, Virginia 22314
     17          703.299.3700

     18           U.S. DEPARTMENT OF JUSTICE, CIVIL DIVISION
                  By: MR. DANIEL HALAINEN
     19           Trial Attorney, Federal Programs Branch
                  20 Massachusetts Avenue, NW
     20           Washington, DC 20530
                  202.616.8101
     21           daniel.j.halainen@usdoj.gov

     22

     23    OFFICIAL U.S. COURT REPORTER:
                 MS. JULIE A. GOODWIN, CSR, RPR
     24          United States District Court
                 401 Courthouse Square
     25          Alexandria, Virginia 22314
                 512.689.7587

                                                             Julie A. Goodwin, CSR, RPR
Case 1:17-cv-01464-CMH-MSN
          Case 1:18-cv-01551-ESH
                              Document
                                  Document
                                       70 Filed
                                           68-3 06/22/18
                                                 Filed 01/25/19
                                                           Page 21
                                                                 Page
                                                                   of 28
                                                                       3 of
                                                                         PageID#
                                                                            6    1023

                                                                                        21

       1   Mr. Dulani, will respond to those legal points on standing --

       2               THE COURT:    All right.    Well, let me hear from him

       3   then.

       4               MR. TABER:    Good.   And then --

       5               THE COURT:    Because I've heard enough argument on

       6   the -- on the injunction.

       7               MR. TABER:    Okay.   Thank you, Your Honor.

       8               MR. DULANI:    Good morning, Your Honor.       Jeetander

       9   Dulani --

      10               THE COURT:    Good morning.

      11               MR. DULANI:    -- for plaintiffs.      I'll briefly cover

      12   three points here.

      13                 The question here that the defendants raise is do

      14   the plaintiffs have standing?        And the answer is unquestionably

      15   yes.    Can agency inaction here, which is what we're talking

      16   about -- this is not an issue of an agency making a decision,

      17   unless the government is telling us that they sat in a room and

      18   decided to defy a clear congressional mandate, which I don't

      19   think they've done.       This is their failure to act, which in

      20   fact is enforceable under 706(1).

      21                 And do mandamus principles block this suit?            The

      22   answer is no, because the defendants are again confusing the

      23   standard from mandamus when this is an administrative action,

      24   and clearly the Courts have repeatedly noted that in an

      25   administrative context you look at the zone of interest.              It's


                                                             Julie A. Goodwin, CSR, RPR
                                              4/6/18
Case 1:17-cv-01464-CMH-MSN
          Case 1:18-cv-01551-ESH
                              Document
                                  Document
                                       70 Filed
                                           68-3 06/22/18
                                                 Filed 01/25/19
                                                           Page 22
                                                                 Page
                                                                   of 28
                                                                       4 of
                                                                         PageID#
                                                                            6    1024

                                                                                        22

       1   not an issue of does the statute give you a particular duty to

       2   the plaintiff.     You look to the zone of interest.

       3                 So I'm going to briefly go through those, Your

       4   Honor, and -- and I think the case law on this is quite clear.

       5                 So, as Mr. Taber articulated, the three plaintiffs

       6   here have shown injury, in fact, because they regularly access

       7   and use the NICS database every day to make decisions about who

       8   should or should not be allowed to obtain a firearm.             And

       9   the -- as the information that they rely on is the information

      10   that defendants are obligated to provide.

      11                 And they talked about a legal entitlement, so I

      12   want to make one point that I think is really critical here,

      13   Your Honor.     In the Supreme Court in Norton v. Southern Utah

      14   Wilderness said clearly, Courts can compel agency action when,

      15   quote, an agency failed to take a discrete agency action that

      16   it is required to take.       That is exactly what 706(1) allows

      17   for.

      18                 This discrete action is quite simple.           They have to

      19   submit all of these names no less than quarterly.             We're not

      20   asking for them, and we have not alleged, that we care about

      21   what the Navy or the Army or the Air Force does in terms of how

      22   they collect.     We are not trying to direct them about how they

      23   should be doing their job.

      24                 They have a duty.      They have missed that quarterly

      25   deadline for the last 20 years.         And their own papers show it;


                                                             Julie A. Goodwin, CSR, RPR
                                              4/6/18
Case 1:17-cv-01464-CMH-MSN
          Case 1:18-cv-01551-ESH
                              Document
                                  Document
                                       70 Filed
                                           68-3 06/22/18
                                                 Filed 01/25/19
                                                           Page 23
                                                                 Page
                                                                   of 28
                                                                       5 of
                                                                         PageID#
                                                                            6    1025

                                                                                        23

       1   their own testimony shows it.        So this is a discrete action

       2   that they can in fact be compelled to take, and it's a

       3   ministerial act.

       4                  Now, the Court in Norton was very helpful.           And one

       5   of the things that they said was that when you have a discrete

       6   agency action that's demanded by law, that, of course,

       7   includes -- and I'm quoting here -- includes, of course, agency

       8   regulations that have the force of law.

       9                  So, it simply does not pass any muster to say that

      10   their duty is to the Attorney General, Your Honor.             There's an

      11   entire regime of background checks here, and I want to direct

      12   Your Honor to -- to a couple of -- a couple of those

      13   regulations.

      14                  The very purpose of NICS is to -- is to facilitate

      15   these background checks, and the regulations confirm that.

      16   28 C.F.R. 25.6(j)(i) says, one of the express purposes of NICS

      17   is to, quote, provide information to local criminal justice

      18   agencies in connection with the issuance of a firearm-related

      19   permit or license.      28 C.F.R. 25.6(d), the NICS will provide

      20   POCs - which are plaintiffs here - with electronic access to

      21   the system virtually 24 hours each day through the NCSE

      22   Communication Network.

      23                  This is not a bare procedural violation.          It's not

      24   divorced from concrete harm.        This is not an inner agency

      25   squabble.    Plaintiffs are injured.        They have a right to this


                                                             Julie A. Goodwin, CSR, RPR
                                              4/6/18
Case 1:17-cv-01464-CMH-MSN
          Case 1:18-cv-01551-ESH
                              Document
                                  Document
                                       70 Filed
                                           68-3 06/22/18
                                                 Filed 01/25/19
                                                           Page 24
                                                                 Page
                                                                   of 28
                                                                       6 of
                                                                         PageID#
                                                                            6    1026

                                                                                        24

       1   information.     Defendants have a legal obligation to provide

       2   this information.

       3                  Your Honor, if they did not have a legal

       4   obligation, why is the Inspector General testifying before

       5   Congress?    Why are these reports being written?          It doesn't

       6   make any sense.     If your duty is to the Attorney General, I

       7   would submit that you wouldn't be doing any of this.             You would

       8   be fighting with the Department of Justice and saying, hi, we

       9   don't have to give this to you.         The fact we didn't give you

      10   all of it is -- is of no consequence.

      11                  And let's be clear, Your Honor, the statute and the

      12   regulations do not say that the DoD gets to pick that they're

      13   going to submit 25 percent, 50 percent, 75 percent.             When you

      14   look at those OIG reports, what you find is when you go

      15   function by function some of those functions actually were 75

      16   percent deficient, 95 percent deficient.           That's not enough.

      17                  And again, we are not asking the Court, nor are we

      18   asking the Court to allow us to supervise any of that

      19   collection.     That's their job.      We're simply asking the Court

      20   under 706(1) to compel the discrete agency action that this

      21   Court is allowed to -- to compel because they have a duty to

      22   report quarterly; simple, full stop.

      23                  Now, they have argued -- I think I've explained the

      24   APA point and the -- and the injury point.           They've also talked

      25   about mandamus.     And on mandamus, I'd like to draw the Court's


                                                             Julie A. Goodwin, CSR, RPR
                                              4/6/18
           Case 1:18-cv-01551-ESH Document 68-4 Filed 01/25/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                   Plaintiffs,

     vs.                                          Civil Action No. 18-1551 (ESH)

  DEPARTMENT OF THE ARMT, et al.,

                  Defendants.


                                           ORDER

       Upon consideration of Defendants’ Rule 12(b)(1) motion to dismiss the Second Amended

Class Action Complaint (ECF No. 61) for lack of subject matter jurisdiction and for good cause

shown, it is hereby ORDERED that the motion is GRANTED.

       It is further ORDERED that Plaintiffs’ motion for class certification and for appointment

of class counsel are DENIED as moot.

       IT IS SO ORDERED.


Dated: _______________________                  __________________________________
                                                ELLEN S. HUVELLE
                                                Senior United States District Judge
